Exhibit 10.3

 

EXECUTION VERSION

 

3,481,997 Shares

 

MARATHON PATENT GROUP, INC.

 

Common Stock, par value $0.0001 per share

 

PLACEMENT AGENCY AGREEMENT

 

December 9, 2016

 

NORTHLAND SECURITIES, INC.

45 South Seventh Street, Suite 2000

Minneapolis, Minnesota 55402

 

Ladies and Gentlemen:

 

Marathon Patent Group, Inc., a Nevada corporation (the “Company”), proposes,
subject to the terms and conditions stated in this Placement Agency Agreement
(this “Agreement”) and the Securities Purchase Agreement in a form mutually
agreed upon by the Company and the Placement Agent (the “Purchase Agreement”)
entered into with the investors identified therein (each, an “Investor” and
collectively, the “Investors”), to issue and sell up to an aggregate of
3,481,997 shares (the “Shares”) of the Company’s common stock, par value $0.0001
per share (the “Common Stock”).  The Company hereby confirms its agreement with
Northland Securities, Inc. (“Northland” or the “Placement Agent”) as set forth
below.  Northland Capital Markets is the trade name for certain capital markets
and investment banking activities of Northland Securities, Inc., member
FINRA/SIPC.  The Shares are more fully described in the Prospectus (as defined
below).

 

1.                                      Agreement to Act as Placement Agent;
Delivery and Payment.  On the basis of the representations, warranties and
agreements of the Company herein contained, and subject to the terms and
conditions set forth in this Agreement:

 

(a)                                 The Company hereby engages the Placement
Agent, as the exclusive agent of the Company, to, on a commercially reasonable
efforts basis, solicit offers to purchase Shares from the Company on the terms
and subject to the conditions set forth in the Purchase Agreement and Prospectus
(as defined below).  The Placement Agent shall use commercially reasonable
efforts to assist the Company in obtaining performance by each Investor whose
offer to purchase the Shares was solicited by the Placement Agent and accepted
by the Company, but the Placement Agent shall not, except as otherwise provided
in this Agreement, have any liability to the Company in the event any such
purchase is not consummated for any reason.  In connection with its commercially
reasonable efforts to solicit offers to purchase the Shares, the Placement Agent
shall only communicate information regarding the Company to potential purchasers
of the Shares that is consistent with the information contained in the
Prospectus.  Under no circumstances will the Placement Agent or any of its
affiliates be obligated to underwrite or purchase any of the Shares for its own
account or otherwise provide any financing.

 

1

--------------------------------------------------------------------------------


 

The Placement Agent shall act solely as the Company’s agent and not as
principal.  The Placement Agent shall not have any authority to bind the Company
with respect to any prospective offer to purchase Shares, and the Company shall
have the sole right to accept offers to purchase Shares and may reject any such
offer, in whole or in part.

 

(b)                                 As compensation for services rendered by the
Placement Agent hereunder, on the Closing Date (as defined below), the Company
shall pay or cause to be paid to the Placement Agent by wire transfer of
immediately available funds to an account or accounts designated by the
Placement Agent, an aggregate amount equal to seven percent (7.0%) of the gross
proceeds received by the Company from the sale of the Shares to Investors (the
“Agency Fee”).  Such amount may be deducted from the payment made by the
Investor(s) to the Company and paid directly to the Placement Agent on the
Closing Date.  As additional compensation for services rendered by the Placement
Agent hereunder, on the Closing Date, the Company shall sell to the Placement
Agent, for an aggregate purchase price of $50, a warrant (the “Agent’s Warrant”)
to purchase 174,100 shares of Common Stock in substantially the form attached
hereto as Exhibit A.  The Agent’s Warrant and the shares acquirable upon
exercise thereof will be subject to the restrictions provided for under FINRA
Rule 5110(g)(1).  The Placement Agent agrees that the foregoing compensation,
together with any expense reimbursement payable hereunder, constitutes all of
the compensation that the Placement Agent shall be entitled to receive in
connection with the Offering contemplated hereby.  The Placement Agent may allow
concessions, or pay commissions, to other dealers participating in the offering
of the Shares.

 

(c)                                  The Shares are being sold to the Investors
at a price of $1.50 per share (the “Purchase Price”) as set forth on the cover
page of the Prospectus (as defined below).  The purchases of Shares by the
Investors shall be evidenced by the execution of the Purchase Agreement by each
of the parties thereto.  In addition, Northland will act as a placement agent on
a commercially reasonable efforts basis on the same terms set forth in
Section 1(a) hereof with respect to the sale to Investors of warrants (the
“Warrants”) to purchase 0.5 Shares of Common Stock for every one Share of Common
Stock purchased in the Offering (the “Warrant Shares”) at a price of $0.01 per
Warrant. The offer and sale of the Warrants will be made in a private placement
that meets the requirements of Rule 506 of Regulation D promulgated under the
Securities Act (as defined below) pursuant to the Purchase Agreement.

 

(d)                                 Prior to the earlier of (i) the date on
which this Agreement is terminated and (ii) the Closing Date, the Company shall
not, except for the 500,000 warrants to purchase Common Stock which will be
issued in connection with the consummation of the Amended Revenue Agreement with
DBD Credit Funding, LLC, without the prior written consent of the Placement
Agent, solicit or accept offers to purchase shares of the Common Stock (other
than pursuant to the exercise of options or warrants to purchase shares of
Common Stock that are outstanding at the date hereof or are granted in the
ordinary course to directors, officers or employees of the Company under the
Company’s equity incentive plans) otherwise than through the Placement Agent in
accordance herewith.

 

(e)                                  No Shares or Warrants which the Company has
agreed to sell pursuant to this Agreement or the Purchase Agreement shall be
deemed to have been purchased and paid for, or sold by the Company, until such
Shares and Warrants shall have been delivered to the Investor

 

2

--------------------------------------------------------------------------------


 

purchasing such Shares and Warrants against payment therefor by such Investor. 
If the Company shall default in its obligations to deliver Shares and Warrants
to an Investor whose offer it has accepted, the Company shall indemnify and hold
the Placement Agent harmless against any loss, claim, damage or liability
directly or indirectly arising from or as a result of the default by the Company
in accordance with the procedures set forth in Section 6(c) hereof.

 

(f)                                   Payment of the purchase price for, and
delivery of the Shares and the Warrants shall be made at a closing (the
“Closing”) at the time and date as the Placement Agent and the Company determine
pursuant to Rule 15c6-1(a) under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) (such date of payment and delivery being herein referred to
as the “Closing Date”).  Unless otherwise specified in the Purchase Agreement,
the Shares will be settled through the facilities of The Depository Trust
Company’s DWAC system.  Subject to the terms hereof, payment of the purchase
price for the Shares and the Warrants shall be made to the Company in the manner
set forth below by Federal Funds wire transfer, against delivery of the Shares
and the Warrants to such persons and shall be registered in the name or names
and shall be in such denominations as the Placement Agent may request at least
one business day before the Closing Date.  Payment of the purchase price for the
Shares and the Warrants to be purchased by Investors shall be made by such
Investors directly to the Company.  Subject to the terms and conditions hereof,
on the Closing Date, the Company shall pay to the Placement Agent the amount of
expenses for which the Placement Agent is entitled to reimbursement pursuant
hereto.  At least one day prior to the Closing Date, the Placement Agent shall
submit to the Company its bona fide estimate of the amount of expenses for which
it is entitled to reimbursement pursuant hereto.  As soon as reasonably
practicable after the Closing Date, the Placement Agent shall submit to the
Company its expense reimbursement invoice and the Company or the Placement
Agent, as applicable, shall make any necessary reconciling payment(s) within
thirty days of receipt of such invoices.  The Warrants shall be physically
delivered to the Investors.

 

2.                                      Representations and Warranties of the
Company. The Company represents and warrants to the Placement Agent as of the
date hereof and as of the Closing Date, and agrees with the Placement Agent, as
follows:

 

(a)                                 Filing of Registration Statement.  The
Company has prepared and filed, in conformity with the requirements of the
Securities Act of 1933, as amended (the “Securities Act”), and the published
rules and regulations thereunder (the “Rules and Regulations”) adopted by the
Securities and Exchange Commission (the “Commission”), a registration statement,
including a prospectus, on Form S-3 (File No. 333-198569), which became
effective as of January 6, 2015, relating to the Shares and the offering thereof
(the “Offering”) from time to time in accordance with Rule 415(a)(1)(x) of the
Rules and Regulations, and such amendments thereof as may have been required to
the date of this Agreement.  The term “Registration Statement” as used in this
Agreement means the aforementioned registration statement, as amended at the
time of such registration statement’s effectiveness for purposes of Section 11
of the Securities Act, (the “Effective Time”), including (i) all documents filed
as a part thereof or incorporated or deemed to be incorporated by reference
therein and (ii) any information in the corresponding Base Prospectus (as
defined below) or a prospectus supplement filed with the Commission pursuant to
Rule 424(b) under the Securities Act, to the extent such information is deemed
pursuant to Rule 430A (“Rule 430A”), 430B (“Rule 430B”) or 430C (“Rule 430C”)

 

3

--------------------------------------------------------------------------------


 

under the Securities Act to be a part thereof at the Effective Time.  If the
Company has filed an abbreviated registration statement to register additional
shares of Common Stock pursuant to Rule 462(b) under the Rules and Regulations
(the “Rule 462(b) Registration Statement”), then any reference herein to the
term “Registration Statement” shall also be deemed to include such
Rule 462(b) Registration Statement.  For purposes of this Agreement, all
references to the Registration Statement, the Base Prospectus, any Preliminary
Prospectus (as defined below), the Prospectus (as defined in below) or any
amendment or supplement to any of the foregoing shall be deemed to include the
copy filed with the Commission pursuant to its Electronic Data Gathering,
Analysis and Retrieval System (“EDGAR”).  All references in this Agreement to
amendments or supplements to the Registration Statement, the Base Prospectus,
any Preliminary Prospectus or the Prospectus shall be deemed to mean and include
the subsequent filing of any document under the Exchange Act prior to completion
of distribution of the Shares and which is deemed to be incorporated therein by
reference therein or otherwise deemed to be a part thereof.

 

(b)                                 Effectiveness of Registration Statement;
Certain Defined Terms.  The Company and the transactions contemplated by this
Agreement meet the requirements and comply with the conditions for the use of
Form S-3 under the Securities Act.  The Registration Statement meets, and the
offering and sale of the Shares as contemplated hereby complies with, the
requirements of Rule 415 under the Securities Act (including, without
limitation, Rule 415(a)(5) of the Rules and Regulations).  The Company has
complied, to the Commission’s satisfaction, with all requests of the Commission
for additional or supplemental information.  No stop order preventing or
suspending use of the Registration Statement, any Preliminary Prospectus or the
Prospectus or the effectiveness of the Registration Statement has been issued by
the Commission, and no proceedings for such purpose pursuant to Section 8A of
the Securities Act against the Company or related to the Offering have been
instituted or are pending or, to the Company’s knowledge, are contemplated or
threatened by the Commission, and any request received by the Company on the
part of the Commission for additional information has been complied with.  As
used in this Agreement:

 

(1)                                 “Base Prospectus” means the prospectus
included in the Registration Statement at the Effective Time.

 

(2)                                 “Disclosure Package” means (i) the Statutory
Prospectus, (ii) each Issuer Free Writing Prospectus, if any, filed or used by
the Company on or before the Time of Sale and listed on Schedule I hereto (other
than a roadshow that is an Issuer Free Writing Prospectus but is not required to
be filed under Rule 433 of the Rules and Regulations) and (iii) the pricing and
other information as set forth on Exhibit B hereto, all considered together.

 

(3)                                 “Issuer Free Writing Prospectus” means any
“issuer free writing prospectus,” as defined in Rule 433 of the Rules and
Regulations relating to the Shares in the form filed or required to be filed
with the Commission or, if not required to be filed, in the form retained in the
Company’s records pursuant to Rule 433(g) of the Rules and Regulations.

 

(4)                                 “Preliminary Prospectus” means any
preliminary prospectus supplement, subject to completion, relating to the
Shares, filed by the Company with the Commission pursuant to Rule 424(b) under
the Securities Act for use in connection with the offering and sale of the
Shares, together with the Base Prospectus attached to or used with such
preliminary prospectus supplement.

 

4

--------------------------------------------------------------------------------


 

(5)                                 “Prospectus” means the final prospectus
supplement, relating to the Shares, filed by the Company with the Commission
pursuant to Rule 424(b) under the Securities Act on or before the second
business day after the date hereof (or such earlier time as may be required
under the Securities Act), in the form furnished by the Company to the Placement
Agent, for use in connection with the offering and sale of the Shares that
discloses the public offering price and other final terms of the Shares,
together with the Base Prospectus attached to or used with such final prospectus
supplement.

 

(6)                                 “Statutory Prospectus” means the Preliminary
Prospectus, if any, and the Base Prospectus, each as amended and supplemented
immediately prior to the Time of Sale, including any document incorporated by
reference therein and any prospectus supplement.

 

(7)                                 “Time of Sale” means 8:30 a.m., New York
City time, on the date of this Agreement.

 

(c)                                  Contents of Registration Statement.  The
Registration Statement complied when it became effective, complies, as amended
or supplemented, at the Time of Sale and at all times during which a prospectus
is required by the Securities Act to be delivered (whether physically or through
compliance with Rule 172 under the Securities Act or any similar rule) in
connection with any sale of Shares (the “Prospectus Delivery Period”), will
comply, in all material respects, with the requirements of the Securities Act
and the Rules and Regulations; the Registration Statement did not, as of the
Effective Time, contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary in order to make the
statements therein not misleading; provided that the Company makes no
representation or warranty in this subsection (c) with respect to statements in
or omissions from the Registration Statement in reliance upon, and in conformity
with, written information furnished to the Company by the Placement Agent
specifically for inclusion therein, which information the parties hereto agree
is limited to the Placement Agent’s Information (as defined in Section 7
hereof).

 

(d)                                 Contents of Prospectus.  The Prospectus will
comply, as of the date that it is filed with the Commission, the date of its
delivery to Investors and at all times during the Prospectus Delivery Period, in
all material respects, with the requirements of the Securities Act; at no time
during the period that begins on the date the Prospectus is filed with the
Commission and ends at the end of the Prospectus Delivery Period will the
Prospectus, as then amended or supplemented, include an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, provided that the Company makes no representation or
warranty with respect to statements in or omissions from the Prospectus in
reliance upon, and in conformity with, written information furnished to the
Company by the Placement Agent specifically for inclusion therein, which
information the parties hereto agree is limited to the Placement Agent’s
Information.  The Prospectus contains all required information under the
Securities Act with respect to the Shares and the distribution of the Shares.

 

5

--------------------------------------------------------------------------------


 

(e)                                  Incorporated Documents.  Each of the
documents incorporated or deemed to be incorporated by reference in the
Registration Statement, at the time such document was filed with the Commission
or at the time such document became effective, as applicable, complied, in all
material respects, with the requirements of the Exchange Act, was filed on a
timely basis with the Commission and did not include an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

 

(f)                                   Disclosure Package.  The Disclosure
Package, as of the Time of Sale, did not, and at the Closing Date will not,
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that the Company makes no representations or warranties in
this subsection (f) with respect to statements in or omissions from the
Disclosure Package in reliance upon, and in conformity with, written information
furnished to the Company by the Placement Agent specifically for inclusion
therein, which information the parties hereto agree is limited to the Placement
Agent’s Information.

 

(g)                                  Distributed Materials. Other than the Base
Prospectus, any Preliminary Prospectus and the Prospectus, the Company has not
made, used, prepared, authorized, approved or referred to and will not make,
use, prepare, authorize, approve or refer to any “written communication” (as
defined in Rule 405 under the Securities Act) that constitutes an offer to sell
or a solicitation of an offer to buy the Shares other than (i) any document not
constituting a prospectus pursuant to Section 2(a)(10)(a) of the Securities Act
or Rule 134 under the Securities Act or (ii) the documents listed on Schedule I
hereto and other written communications approved in advance by the Placement
Agent.

 

(h)                                 Issuer Free Writing Prospectuses.  Each
Issuer Free Writing Prospectus, if any, conformed or will conform in all
material respects to the requirements of the Securities Act and the Rules and
Regulations on the date of first use, and the Company has complied or will
comply with any filing requirements applicable to such Issuer Free Writing
Prospectus pursuant to the Rules and Regulations.  Each Issuer Free Writing
Prospectus, if any, when considered together with the Disclosure Package, as of
its issue date and at all subsequent times through the completion of the
Prospectus Delivery Period did not, does not and will not include any
information that conflicted, conflicts or will conflict with the information
contained in the Registration Statement, the Statutory Prospectus or the
Prospectus, including any document incorporated by reference therein and any
prospectus supplement deemed to be a part thereof that has not been superseded
or modified, or includes an untrue statement of a material fact or omitted or
would omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances
prevailing at the subsequent time, not misleading; provided that the Company
makes no representation or warranty with respect to statements in or omissions
from any Issuer Free Writing Prospectus in reliance upon, and in conformity
with, written information furnished to the Company by the Placement Agent
specifically for inclusion therein, which information the parties hereto agree
is limited to the Placement Agent’s Information.

 

6

--------------------------------------------------------------------------------


 

(i)                                     Not an Ineligible Issuer.  (i) At the
earliest time after the filing of the Registration Statement that the Company or
another offering participant made a bona fide offer (within the meaning of
Rule 164(h)(2) under the Securities Act) of the Shares and (ii) at the date
hereof, the Company was not and is not an “ineligible issuer,” as defined in
Rule 405 under the Securities Act (“Rule 405”).

 

(j)                                    Due Organization; Good Standing.  The
Company has been duly organized and is validly existing as a corporation in good
standing under the laws of the State of Nevada, with the corporate power and
authority to own its properties and to conduct its business as it is currently
being conducted and as described in the Registration Statement, the Prospectus
and the Disclosure Package.  The Company is duly qualified to transact business
and is in good standing as a foreign corporation or other legal entity in each
other jurisdiction in which its ownership or leasing of property or the conduct
of its business requires such qualification, except where the failure to be so
qualified or in good standing or have such power or authority (i) would not
reasonably be expected to have, individually or in the aggregate, a material
adverse effect upon, the business, operations, properties, financial condition,
results of operations or prospects of the Company and its subsidiaries, taken as
a whole, or (ii) impair in any material respect the power or ability of the
Company to perform its obligations under this Agreement or to consummate any
transactions contemplated by the Agreement and the Purchase Agreement, including
the issuance and sale of the Shares and the Warrants (any such effect as
described in clauses (i) or (ii), a “Material Adverse Effect”). Except as noted
in Schedule III hereof, each subsidiary of the Company (each, a “Subsidiary”
and, collectively, the “Subsidiaries”) is duly organized, validly existing and
in good standing under the laws of its respective jurisdiction of organization,
with the requisite power and authority to own, lease and operate its properties,
except where the failure to qualify or be in good standing would not reasonably
be expected to have a Material Adverse Effect.  The Company does not own or
control, directly or indirectly, any corporation, association or other corporate
entity, other than the Subsidiaries listed on Schedule III hereof.  On a
consolidated basis, the Company and its Subsidiaries conduct their business as
described in the Disclosure Package and the Prospectus and each Subsidiary is
duly qualified to transact business and is in good standing in each jurisdiction
in which such qualification is required, whether by reason of the ownership or
leasing of property or the conduct of business, except where the failure to
qualify or to be in good standing would not reasonably be expected to have a
Material Adverse Effect.

 

(k)                                 Due Authorization and Enforceability. The
Company has the full right, power and authority to enter into this Agreement,
the Warrants, the Agent’s Warrant and the Purchase Agreement, and to perform and
discharge its obligations hereunder and thereunder; and each of this Agreement,
the Warrants, the Agent’s Warrant and the Purchase Agreement has been duly
authorized, executed and delivered by the Company, and constitutes a valid,
legal and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except as rights to indemnity hereunder may be
limited by federal or state securities laws and except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization or similar
laws affecting the rights of creditors generally and subject to general
principles of equity and limitations on the granting of equitable remedies.

 

7

--------------------------------------------------------------------------------


 

(l)                                     The Securities.  The issuance of the
Shares, the Warrants, the Warrant Shares, the Agent’s Warrant and the shares of
Common Stock underlying the Agent’s Warrant (the “Agent’s Warrant Shares”) has
been duly and validly authorized by the Company and, when issued, delivered and
paid for in accordance with the terms of this Agreement, the Warrants, the
Agent’s Warrant and the Purchase Agreement, will have been duly and validly
issued and will be fully paid and nonassessable, will not be subject to any
statutory or contractual preemptive rights or other rights to subscribe for or
purchase or acquire any shares of Common Stock of the Company that have not been
waived or complied with, and will conform in all material respects to the
description thereof contained in the Disclosure Package and the Prospectus and
such description conforms in all material respects to the rights set forth in
the instruments defining the same.  The Warrant Shares have been duly reserved
for issuance upon exercise of the Warrants.  The Agent Warrant Shares have been
duly reserved for issuance upon exercise of the Agent’s Warrant.

 

(m)                             The Warrants.  The issuance of the Warrants and
the Warrant Shares upon exercise of the Warrants (assuming no change in
applicable law prior to the date Northland’s Warrant Shares are issued), are and
will be exempt from the registration and prospectus delivery requirements of the
Securities Act and have been or will be registered or qualified (or are or will
be exempt from registration and qualification) under the registration, permit or
qualification requirements of all applicable state securities laws.  Neither the
Company, nor any of its affiliates, nor any person acting on its or their
behalf, has directly or indirectly made any offers or sales of any security or
solicited any offers to buy any security under circumstances that would require
registration under the Securities Act of the issuance of the Warrants.  Upon the
exercise of the Warrants pursuant to their terms, the Warrant Shares will be
traded on the NASDAQ Stock Market.  The Placement Agent may rely on any
representations and warranties made by the Company to the purchasers of the
Warrants.

 

(n)                                 Capitalization.  The information set forth
under the caption “Capitalization” in the Statutory Prospectus (and any similar
sections or information, if any, contained in the Disclosure Package) is fairly
presented on a basis consistent with the Company’s financial statements.  The
certificates evidencing the Shares, if any, are in due and proper legal form and
have been duly authorized for issuance by the Company.  The authorized capital
stock of the Company conforms as to legal matters to the description thereof
contained in the Prospectus under the caption “Description of Capital Stock”
(and any similar sections or information, if any, contained in the Disclosure
Package).  The issued and outstanding shares of capital stock of the Company
have been duly authorized and validly issued, are fully paid and nonassessable,
and have been issued in compliance with all federal and state securities laws. 
None of the outstanding shares of Common Stock was issued in violation of any
preemptive rights, rights of first refusal or other similar rights to subscribe
for or purchase or acquire any securities of the Company.  There are no
authorized or outstanding shares of capital stock, options, warrants, preemptive
rights, rights of first refusal or other rights to purchase, or equity or debt
securities convertible into or exchangeable for, any capital stock of the
Company other than those described in the Prospectus and the Disclosure
Package.  The description of the Company’s stock option, stock bonus and other
stock plans or arrangements, and the options or other rights granted thereunder,
as described in the Prospectus and the Disclosure Package, accurately and fairly
present the information required to be shown with respect to such plans,
arrangements, options and rights. Except as otherwise disclosed in the
Disclosure Package and

 

8

--------------------------------------------------------------------------------


 

the Prospectus, all of the issued and outstanding capital stock or other
ownership interests of each Subsidiary of the Company (i) have been duly
authorized and validly issued, (ii) are fully paid and non-assessable and
(iii) are owned by the Company directly or through Subsidiaries, free and clear
of any security interest, mortgage, pledge, lien, encumbrance, claim or equity
except as described in the Disclosure Package and the Prospectus and except for
such security interests, mortgages, pledges, liens, encumbrances, claims or
equities that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  There are no anti-dilution or price
adjustment provisions, co-sale rights, registration rights, rights of first
refusal or other similar rights contained in the terms governing any outstanding
security of the Company that will be triggered by the issuance of the Shares,
the Warrants, the Warrant Shares, the Agent’s Warrant or the Agent’s Warrant
Shares.

 

(o)                                 No Conflict.  The execution, delivery and
performance by the Company of this Agreement, the Warrants, the Agent’s Warrant
and the Purchase Agreement, and the consummation of the transactions
contemplated hereby and thereby, including the issuance and sale of the Shares,
the Warrants, the Warrant Shares, the Agent’s Warrant and the Agent’s Warrant
Shares by the Company, will not conflict with or result in a breach or violation
of, or constitute a default under (nor constitute any event which with or
without notice, lapse of time or both would result in any breach or violation of
or constitute a default under), give rise to any right of termination or other
right or the cancellation or acceleration of any right or obligation or loss of
a benefit under, or give rise to the creation or imposition of any lien,
encumbrance, security interest, claim or charge upon any property or assets of
the Company pursuant to (i) any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which the Company is a party or by
which the Company or any of its properties may be bound or to which any of its
property or assets is subject, (ii) result in any violation of the provisions of
the charter or bylaws of the Company, or (iii) result in any violation of any
law, statute, rule, regulation, judgment, order or decree of any court or
governmental agency or body, domestic or foreign, having jurisdiction over the
Company or any of its properties or assets, except in the case of clauses
(i) and (iii) as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

(p)                                 No Consents Required.  No approval,
authorization, consent or order of or filing, qualification or registration
with, any court or governmental agency or body, foreign or domestic, which has
not been made, obtained or taken and is not in full force and effect, is
required in connection with the Company’s execution, delivery and performance of
this Agreement, the Warrants, the Agent’s Warrant or the Purchase Agreement, the
consummation by the Company of the transactions contemplated hereby or thereby
or the issuance and sale of the Shares, the Warrants, the Warrant Shares, the
Agent’s Warrant and the Agent’s Warrant Shares other than (i) as may be required
under the Securities Act (including the filing with the Commission of a
prospectus supplement), (ii) the filing of a Current Report on Form 8-K
disclosing the transaction contemplated hereby, (iii) any necessary
qualification of the Shares, the Warrants, the Warrant Shares, the Agent’s
Warrant and the Agent’s Warrant Shares under the securities or blue sky laws of
the various jurisdictions in which the Shares, the Warrants, the Warrant Shares,
the Agent’s Warrant and the Agent’s Warrant Shares are being offered by the
Placement Agent, or (iv) under the rules and regulations of the Financial
Industry Regulatory Authority, Inc. (“FINRA”).

 

9

--------------------------------------------------------------------------------


 

(q)                                 Preemptive Rights.  There are no preemptive
rights or other rights (other than rights which have been waived in writing in
connection with the transactions contemplated by this Agreement or otherwise
satisfied) to subscribe for or to purchase any shares of Common Stock or shares
of any other capital stock or other equity interests of the Company, or any
agreement or arrangement between the Company and any of the Company’s
stockholders, or to the Company’s knowledge, between or among any of the
Company’s stockholders, which grant special rights with respect to any shares of
the Company’s capital stock or which in any way affect any stockholder’s ability
or right to alienate freely or vote such shares.

 

(r)                                    Registration Rights.  There are no
contracts, agreements or understandings between the Company and any person
granting such person the right (other than rights which have been waived in
writing in connection with the transactions contemplated by this Agreement or
otherwise satisfied) to require the Company to register any securities with the
Commission.

 

(s)                                   Independent Accountants.  SingerLewak LLP,
whose reports on the consolidated financial statements of the Company are
incorporated by reference in the Registration Statement, the Prospectus and the
Disclosure Package, is (i) an independent public accounting firm within the
meaning of the Securities Act, (ii) a registered public accounting firm (as
defined in Section 2(a)(12) of the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act”)), and (iii) to the Company’s knowledge, not in violation
of the auditor independence requirements of the Sarbanes-Oxley Act.  Except as
disclosed in the Registration Statement and as pre-approved in accordance with
the requirements set forth in Section 10A of the Exchange Act, SingerLewak LLP
has not been engaged by the Company to perform any “prohibited activities” (as
defined in Section 10A of the Exchange Act).

 

(t)                                    Financial Statements.  The consolidated
financial statements of the Company, together with the related schedules and
notes thereto, set forth or incorporated by reference in the Registration
Statement, the Prospectus and the Disclosure Package comply in all material
respects with the applicable requirements of the Securities Act and the Exchange
Act, as applicable, and present fairly in all material respects (i) the
financial condition of the Company as of the dates indicated and (ii) the
consolidated results of operations, stockholders’ equity and changes in cash
flows of the Company for the periods therein specified; and such financial
statements and related schedules and notes thereto have been prepared in
conformity with United States generally accepted accounting principles,
consistently applied throughout the periods involved (except as otherwise stated
therein and subject, in the case of unaudited financial statements, to the
absence of footnotes and normal year-end adjustments).  There are no other
financial statements (historical or pro forma) that are required to be included
or incorporated by reference in the Registration Statement, the Prospectus or
the Disclosure Package; and the Company does not have any material liabilities
or obligations, direct or contingent (including any off-balance sheet
obligations), not disclosed in the Registration Statement, the Disclosure
Package and the Prospectus; and all disclosures contained in the Registration
Statement, the Disclosure Package and the Prospectus regarding “non-GAAP
financial measures” (as such term is defined by the rules and regulations of the
Commission) comply with Regulation G of the Exchange Act and Item 10(e) of
Regulation S-K under the Securities Act, to the extent applicable, and present
fairly the information shown therein and the Company’s basis for using such
measures.

 

10

--------------------------------------------------------------------------------


 

(u)                                 Absence of Material Changes.  Subsequent to
the respective dates as of which information is given in the Registration
Statement, the Statutory Prospectus and the Disclosure Package, and except as
may be otherwise stated or incorporated by reference in the Registration
Statement, the Statutory Prospectus and the Disclosure Package, there has not
been (i) any Material Adverse Effect, (ii) any transaction which is material to
the Company and out of the ordinary course of business, (iii) any obligation,
direct or contingent (including any off-balance sheet obligations), incurred by
the Company, which is material to the Company, (iv) any dividend or distribution
of any kind declared, paid or made on the capital stock of the Company, (v) any
change in the capital stock (other than a change in the number of outstanding
shares of Common Stock due to the issuance of shares upon the exercise of
outstanding options or warrants or the conversion of convertible indebtedness),
or material change in the short-term debt or long-term debt of the Company
(other than upon conversion of convertible indebtedness) or any issuance of
options, warrants, convertible securities or other rights to purchase the
capital stock (other than grants of stock options under the Company’s stock
option plans existing on the date hereof and consistent with past practice) of
the Company.

 

(v)                                 Legal Proceedings.  There are no legal or
governmental actions, suits, claims or proceedings pending or, to the Company’s
knowledge, threatened or contemplated to which the Company or any Subsidiary is
or would be a party or of which any of their respective properties is or would
be subject at law or in equity, before or by any federal, state, local or
foreign governmental or regulatory commission, board, body, authority or agency,
or before or by any self-regulatory organization or other non-governmental
regulatory authority which are required to be described in the Registration
Statement, the Disclosure Package or the Prospectus or a document incorporated
by reference therein and are not so described therein, or which, singularly or
in the aggregate, if resolved adversely to the Company or any Subsidiary, would
reasonably be likely to have a Material Adverse Effect or prevent or materially
and adversely affect the ability of the Company to consummate the transactions
contemplated hereby.  To the Company’s knowledge, no such proceedings are
threatened or contemplated by governmental authorities or threatened by other
third parties.

 

(w)                               No Violation.  Neither the Company nor any
Subsidiary is in breach or violation of or in default (nor has any event
occurred which with notice, lapse of time or both would result in any breach or
violation of, or constitute a default) (i) under the provisions of its
respective charter or bylaws (or analogous governing instrument, as applicable),
(ii) in the performance or observance of any term, covenant, obligation,
agreement or condition contained in any indenture, mortgage, deed of trust, bank
loan or credit agreement or other evidence of indebtedness, or any license,
lease, contract or other agreement or instrument to which the Company or any
Subsidiary is a party or by which any of their respective properties may be
bound or affected, or (iii) in the performance or observance of any statute,
law, rule, regulation, ordinance, judgment, order or decree of any court,
regulatory body, administrative agency, governmental body, arbitrator or other
authority having jurisdiction over the Company or any Subsidiary or any of their
respective properties, as applicable, except with respect to clauses (ii) and
(iii) to the extent any such breach, violation or default has been waived or
would not reasonably be expected to have a Material Adverse Effect.

 

11

--------------------------------------------------------------------------------


 

(x)                                 Permits.  The Company and its Subsidiaries
have made all material filings, applications and submissions required by, and
owns or possesses all material approvals, licenses, certificates,
certifications, clearances, consents, exemptions, marks, notifications, orders,
permits and other authorizations issued by, the appropriate federal, state or
foreign regulatory authorities, necessary to conduct their business as described
in the Disclosure Package (collectively, “Permits”), and is in compliance in all
material respects with the terms and conditions of all such Permits.  All such
Permits are valid and in full force and effect.  Neither the Company nor any
Subsidiary has received any notice of any proceedings relating to revocation or
modification of, any such Permit, which, individually or in the aggregate, if
the subject of an unfavorable decision, ruling or finding, would have a Material
Adverse Effect.  Except as may be required under the Securities Act and state
and foreign Blue Sky laws and the rules and regulations of FINRA, no other
Permits are required for the Company to enter into, deliver and perform this
Agreement and to issue and sell the Shares, the Warrants, the Warrant Shares,
the Agent’s Warrant and the Agent’s Warrant Shares to be issued and sold by the
Company.

 

(y)                                 Not an Investment Company. Neither the
Company nor any Subsidiary is or, after giving effect to the offering and sale
of the Shares, the Warrants, the Warrant Shares, the Agent’s Warrant and the
Agent’s Warrant Shares and the application of the proceeds thereof as described
in the Disclosure Package and the Prospectus, will be (i) required to register
as an “investment company” as defined in the Investment Company Act of 1940, as
amended (the “Investment Company Act”), and the rules and regulations of the
Commission thereunder or (ii) a “business development company” (as defined in
Section 2(a)(48) of the Investment Company Act).

 

(z)                                  No Price Stabilization.  Neither the
Company or any of the Company’s officers or directors, has taken or will take,
directly or indirectly, any action designed to or that might be reasonably
expected to cause or result in, or which has constituted or which might
reasonably be expected to constitute the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Shares, the Warrants, the Warrant Shares, the Agent’s Warrant and the Agent’s
Warrant Shares.

 

(aa)                          Good Title to Property. The Company and its
Subsidiaries have good and valid title to all property (whether real or
personal) described in the Registration Statement, the Disclosure Package and
the Prospectus as being owned by the Company or any Subsidiary, in each case
free and clear of all liens, claims, security interests, other encumbrances or
defects (collectively, “Liens”), except such as are described in the
Registration Statement, the Disclosure Package and the Prospectus and those that
would not, individually or in the aggregate materially affect the value of such
property and do not materially interfere with the use made and proposed to be
made of such property by the Company and its Subsidiaries. All of the property
described in the Registration Statement, Disclosure Package and the Prospectus
as being held under lease by the Company or any Subsidiary is held thereby under
valid, subsisting and enforceable leases, without any liens, restrictions,
encumbrances or claims, except those that, individually or in the aggregate, are
not material and do not materially interfere with the use made and proposed to
be made of such property by the Company and its Subsidiaries.

 

12

--------------------------------------------------------------------------------


 

(bb)                          Intellectual Property Rights. The Company and its
Subsidiaries own or possess the right to use all patents, trademarks, trademark
registrations, service marks, service mark registrations, trade names,
copyrights, licenses, inventions, software, databases, know-how, Internet domain
names, trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures, and other intellectual property
(collectively, “Intellectual Property”) necessary to carry on their businesses
as currently conducted, and as proposed to be conducted as described in the
Disclosure Package and the Prospectus, and the Company is not aware of any claim
to the contrary or any challenge by any other person to the rights of the
Company or any Subsidiary with respect to the foregoing except for those that
could not have a Material Adverse Effect. The Intellectual Property licenses
described in the Disclosure Package and the Prospectus are, to the knowledge of
the Company, valid, binding upon, and enforceable by or against the parties
thereto in accordance with their terms. Except in the ordinary course of
business, the Company and its Subsidiaries have complied in all material
respects with, and are not in breach nor have they received any asserted or
threatened claim of breach of, any Intellectual Property license, and the
Company has no knowledge of any breach or anticipated breach by any other person
of any Intellectual Property license.  The business of the Company and its
Subsidiaries as now conducted and as proposed to be conducted, to the knowledge
of the Company, does not and will not infringe or conflict with any patents,
trademarks, service marks, trade names, copyrights, trade secrets, licenses or
other Intellectual Property or franchise right of any person. Neither the
Company nor any Subsidiary has received notice of any claim against the Company
or any Subsidiary alleging the infringement by the Company or any Subsidiary of
any patent, trademark, service mark, trade name, copyright, trade secret,
license in or other intellectual property right or franchise right of any
person. The Company and its Subsidiaries have taken all reasonable steps to
protect, maintain and safeguard their rights in all Intellectual Property,
including the execution of appropriate nondisclosure and confidentiality
agreements. The consummation of the transactions contemplated by this Agreement,
the Warrants, the Agent’s Warrant and the Purchase Agreement will not result in
the loss or impairment of or payment of any additional amounts with respect to,
nor require the consent of any other person in respect of, the right of the
Company or any Subsidiary to own, use, or hold for use any of the Intellectual
Property as owned, used or held for use in the conduct of the businesses as
currently conducted.  To the Company’s knowledge, no employee of the Company or
any Subsidiary is the subject of any claim or proceeding involving a violation
of any term of any employment contract, patent disclosure agreement, invention
assignment agreement, non-competition agreement, non-solicitation agreement,
nondisclosure agreement or any restrictive covenant to or with a former employer
where the basis of such violation relates to such employee’s employment with the
Company or any Subsidiary or actions undertaken by the employee while employed
with the Company or any Subsidiary.  All patent applications owned by the
Company and filed with the U.S. Patent and Trademark Office (the “PTO”) or any
foreign or international patent authority that have resulted in patents or
currently pending applications that describe inventions necessary to conduct the
business of the Company in the manner described in the Disclosure Package
(collectively, the “Company Patent Applications”) have been or were duly and
properly filed.  The Company has complied with its duty of candor and disclosure
to the PTO for the Company Patent Applications.  The Company is not aware of any
facts required to be disclosed to the PTO that were not disclosed to the PTO and
which would preclude the grant of a patent for the Company Patent Applications. 
The Company has no knowledge of any facts which would preclude it from having
clear title to the Company Patent Applications that have been identified by the
Company as being exclusively owned by the Company.

 

(cc)                            No Labor Disputes. No labor problem or dispute
with the employees of the Company or any Subsidiary exists, or, to the Company’s
knowledge, is threatened or

 

13

--------------------------------------------------------------------------------


 

imminent, which would reasonably be expected to result in a Material Adverse
Effect. The Company is not aware that any key employee or significant group of
employees of the Company or any Subsidiary plans to terminate employment with
the Company or such Subsidiary. The Company and its Subsidiaries have not
engaged in any unfair labor practice that, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; except for matters
which would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, (i) there is (A) no unfair labor practice
complaint pending or, to the Company’s knowledge, threatened against the Company
or any Subsidiary before the National Labor Relations Board, and no grievance or
arbitration proceeding arising out of or under collective bargaining agreements
is pending or to the Company’s knowledge, threatened, (B) no strike, labor
dispute, slowdown or stoppage pending or, to the Company’s knowledge, threatened
against the Company or any Subsidiary and (C) no union representation dispute
currently existing concerning the employees of the Company or any Subsidiary and
(ii) to the Company’s knowledge, (A) no union organizing activities are
currently taking place concerning the employees of the Company or any Subsidiary
and (B) there has been no violation of any federal, state, local or foreign law
relating to discrimination in the hiring, promotion or pay of employees, any
applicable wage or hour laws or any provision of the Employee Retirement Income
Security Act of 1974 (“ERISA”) or the rules and regulations promulgated
thereunder concerning the employees of the Company or any Subsidiary.

 

(dd)                          Taxes. Each of the Company and its Subsidiaries
(i) has, to the best of their knowledge, timely filed all necessary federal,
state, local and foreign income and franchise tax returns (or timely filed
applicable extensions therefor) that have been required to be filed and (ii) is
not in default in the payment of any taxes which were payable pursuant to such
returns or any assessments with respect thereto, other than any which the
Company or such Subsidiary is contesting in good faith and for which adequate
reserves have been provided and reflected in the Company’s financial statements
included in the Registration Statement, the Disclosure Package and the
Prospectus. Neither the Company nor any Subsidiary has any tax deficiency that
has been or, to the knowledge of the Company, is reasonably likely to be
asserted or threatened against it that would result in a Material Adverse
Effect.  Neither the Company nor any Subsidiary has engaged in any transaction
which is a corporate tax shelter or which could be characterized as such by the
Internal Revenue Service or any other taxing authority.

 

(ee)                            ERISA. The Company and its Subsidiaries are in
compliance in all material respects with all presently applicable provisions of
ERISA; no “reportable event” (as defined in ERISA) has occurred with respect to
any “pension plan” (as defined in ERISA) for which the Company or any Subsidiary
would have any liability; the Company and its Subsidiaries have not incurred and
do not expect to incur liability under (i) Title IV of ERISA with respect to
termination of, or withdrawal from, any “pension plan” or (ii) Sections 412 or
4971 of the Internal Revenue Code of 1986, as amended, including the regulations
and published interpretations thereunder (the “Code”); and each “pension plan”
for which the Company or any Subsidiary would have any liability that is
intended to be qualified under Section 401(a) of the Code is so qualified in all
material respects and nothing has occurred, whether by action or by failure to
act, which would cause the loss of such qualification.

 

(ff)                              Compliance with Environmental Laws. Each of
the Company and its Subsidiaries (i) is in compliance with any and all
applicable foreign, federal, state and local laws,

 

14

--------------------------------------------------------------------------------


 

orders, rules, regulations, directives, decrees and judgments relating to the
use, treatment, storage and disposal of hazardous or toxic substances or waste
and protection of human health and safety or the environment which are
applicable to its business (“Environmental Laws”); (ii) has received and is in
compliance with all permits, licenses or other approvals required of it under
applicable Environmental Laws to conduct its business; and (iii) is in
compliance with all terms and conditions of any such permit, license or
approval, except where such noncompliance with Environmental Laws, failure to
receive required permits, licenses or other approvals or failure to comply with
the terms and conditions of such permits, licenses or approvals would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. There are no costs or liabilities associated with Environmental
Laws (including, without limitation, any capital or operating expenditures
required for clean-up, closure of properties or compliance with Environmental
Laws or any permit, license or approval, any related constraints on operating
activities and any potential liabilities to third parties) which would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(gg)                            Insurance. Each of the Company and its
Subsidiaries maintains or is covered by insurance provided by recognized,
financially sound and reputable institutions with insurance policies in such
amounts and covering such risks as is adequate for the conduct of its business
and the value of its properties and as is customary for companies engaged in
similar businesses in similar industries.  All such insurance is fully in force
on the date hereof and will be fully in force as of the Closing Date.  The
Company has no reason to believe that each of it and its Subsidiaries will not
be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business at a cost that would not reasonably be expected to have
a Material Adverse Effect.  The Company does not insure risk of loss of the
Company or any of its Subsidiaries through any captive insurance, risk retention
group, reciprocal group or by means of any fund or pool of assets specifically
set aside for contingent liabilities other than as described in the Disclosure
Package.

 

(hh)                          Accounting Controls. The Company maintains a
system of internal accounting controls for the Company and its Subsidiaries
sufficient to provide reasonable assurances that (i) transactions are executed
in accordance with management’s general or specific authorization;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

 

(ii)                                  Disclosure Controls. The Company has
established, maintains and evaluates “disclosure controls and procedures” (as
such term is defined in Rule 13a-15(e) and 15d-15(e) under the Exchange Act),
which (i) are designed to ensure that material information relating to the
Company and its Subsidiaries is made known to the Company’s principal executive
officer and its principal financial officer by others within those entities,
particularly during the periods in which the periodic reports required under the
Exchange Act are being prepared, (ii) have been evaluated for effectiveness as
of the end of the last fiscal period covered by the Registration Statement; and
(iii) such disclosure controls and procedures are effective to

 

15

--------------------------------------------------------------------------------


 

perform the functions for which they were established. Except as set forth in
the Disclosure Package, there are no significant deficiencies or material
weaknesses in the design or operation of internal controls which could adversely
affect the Company’s ability to record, process, summarize, or report financial
data to management and the Board of Directors of the Company.  The Company is
not aware of any fraud, whether or not material, that involves management or
other employees who have a role in the Company’s internal controls; and since
December 31, 2015, there have been no significant changes in internal controls
or in other factors that could significantly affect internal controls, including
any corrective actions with regard to significant deficiencies and material
weaknesses.  Except as set forth in the Disclosure Package, the audit committee
of the board of directors of the Company (the “Audit Committee”) is not
reviewing or investigating, and neither the Company’s independent auditors nor
its internal auditors have recommended that the Audit Committee review or
investigate, (i) adding to, deleting, changing the application of or changing
the Company’s disclosure with respect to, any of the Company’s material
accounting policies, (ii) any manner which could result in a restatement of the
Company’s financial statements for any annual or interim period during the
current or prior three fiscal years, or (iii) a significant deficiency, material
weakness, change in internal control over financial reporting or fraud involving
management or other employees who have a significant role in the internal
control over financial reporting.

 

(jj)                                Minute Books.  The minute books of the
Company and each Subsidiary have been made available upon request to the
Placement Agent and counsel for the Placement Agent, and such books (i) contain
a complete summary of all meetings and actions of the board of directors
(including each board committee) and stockholders of the Company and its
Subsidiaries (or analogous governing bodies and interest holders, as
applicable), and (ii) accurately in all material respects reflect all
transactions referred to in such minutes.

 

(kk)                          Contracts; Off-Balance Sheet Interests. There is
no document, contract, permit or instrument, or off-balance sheet transaction
(including without limitation, any “variable interests” in “variable interest
entities,” as such terms are defined in Financial Accounting Standards Board
Interpretation No. 46) of a character required by the Securities Act or the
Rules and Regulations to be described in the Registration Statement or the
Disclosure Package or to be filed as an exhibit to the Registration Statement or
document incorporated by reference therein, which is not described or filed as
required.  Each description of a document, contract, permit or instrument in the
Registration Statement or the Disclosure Package accurately reflects in all
material respects the terms of the underlying document, contract, permit or
instrument.  The documents, contracts, permits and instruments described in the
immediately preceding sentence to which the Company or any Subsidiary is a party
have been duly authorized, executed and delivered by the Company or such
Subsidiary, constitute valid and binding agreements of the Company or such
Subsidiary, are enforceable against and by the Company or such Subsidiary in
accordance with the terms thereof, except as such enforceability may be limited
by applicable bankruptcy, insolvency, reorganization or similar laws affecting
the rights of creditors generally and subject to general principles of equity,
and are in full force and effect on the date hereof.  None of the Company, any
Subsidiary, or to the Company’s knowledge, any other party is in default in the
observance or performance of any term or obligation to be performed by it under
any such agreement, and no event has occurred which with notice or lapse of time
or both would constitute such a default, in any case which default or event,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.  No default exists, and no event

 

16

--------------------------------------------------------------------------------


 

has occurred which with notice or lapse of time or both would constitute a
default, in the due performance and observance of any term, covenant or
condition, by the Company or any Subsidiary of any agreement or instrument to
which the Company or any Subsidiary is a party or by which the Company, any
Subsidiary or their respective properties or business may be bound or affected
which default or event, individually or in the aggregate, would have a Material
Adverse Effect.

 

(ll)                                  No Undisclosed Relationships. No
relationship, direct or indirect, exists between or among the Company or any
Subsidiary, on the one hand, and the directors, officers, stockholders,
customers or suppliers of the Company, any Subsidiary or any of their
affiliates, on the other hand, which is required to be described in the
Registration Statement, the Disclosure Package or the Prospectus or a document
incorporated by reference therein and which has not been so described.

 

(mm)                  Brokers Fees.  Except as disclosed in the Disclosure
Package, there are no contracts, agreements or understandings between the
Company and any person (other than this Agreement) that would give rise to a
claim against the Company or the Placement Agent for a brokerage commission,
finder’s fee or other like payment in connection with the offering and sale of
the Shares, the Warrants, the Warrant Shares, the Agent’s Warrant and the
Agent’s Warrant Shares.

 

(nn)                          Forward-Looking Statements.  No forward-looking
statements (within the meaning of Section 27A of the Securities Act and
Section 21E of the Exchange Act) contained in either the Disclosure Package or
the Prospectus have been made or reaffirmed without a reasonable basis therefor
or have been disclosed other than in good faith.

 

(oo)                          Exchange Listing and Exchange Act Registration. 
The Common Stock is registered pursuant to Section 12(b) of the Exchange Act and
is included or approved for listing on the NASDAQ Stock Market and the Company
has taken no action designed to, or likely to have the effect of, terminating
the registration of the Common Stock under the Exchange Act or delisting the
Common Stock from the NASDAQ Stock Market nor has the Company received any
notification that the Commission or the NASDAQ Stock Market is contemplating
terminating such registration or listing. The Company has complied in all
material respects with the applicable requirements of the NASDAQ Stock Market
for maintenance of inclusion of the Common Stock thereon. The Company has filed
an application to include the Shares on the NASDAQ Stock Market.  Except as
previously disclosed to counsel for the Placement Agent or as set forth in the
Time of Sale Disclosure Package and the Prospectus, to the knowledge of the
Company, no beneficial owners of the Company’s capital stock or subordinated
debt who, together with their associated persons and affiliates, hold in the
aggregate 10% or more of such capital stock or subordinated debt, have any
direct or indirect association or affiliation with a FINRA member.

 

(pp)                          Sarbanes-Oxley Act.  The Company, and to its
knowledge, each of the Company’s directors or officers, in their capacities as
such, is in compliance in all material respects with all applicable effective
provisions of the Sarbanes-Oxley Act and any related rules and regulations
promulgated by the Commission.  Each of the principal executive officer and the
principal financial officer of the Company (and each former principal executive
officer of the Company and each former principal financial officer of the
Company as applicable) has made all

 

17

--------------------------------------------------------------------------------


 

certifications required by Sections 302 and 906 of the Sarbanes-Oxley Act with
respect to all reports, schedules, forms, statements and other documents
required to be filed by him or her with the Commission. For purposes of the
preceding sentence, “principal executive officer” and “principal financial
officer” shall have the meanings given to such terms in the Sarbanes-Oxley Act.

 

(qq)                          Foreign Corrupt Practices.  None of the Company,
any Subsidiary nor, to the Company’s knowledge, any other person associated with
or acting on behalf of the Company or any Subsidiary, including without
limitation any director, officer, agent or employee of the Company or any
Subsidiary has, directly or indirectly, while acting on behalf of the Company or
any Subsidiary (i) used any corporate funds for unlawful contributions, gifts,
entertainment or other unlawful expenses relating to political activity or
failed to disclose fully any contribution in violation of law, (ii) made any
payment to any federal or state governmental officer or official, or other
person charged with similar public or quasi-public duties, other than payments
required or permitted by the laws of the United States or any jurisdiction
thereof, (iii) violated or is in violation of any provision of the U.S. Foreign
Corrupt Practices Act of 1977, as amended or (iv) made any bribe, rebate,
payoff, influence payment, kickback or other unlawful payment.

 

(rr)                                Affiliate Transactions.  There are no
transactions, arrangements or other relationships between and/or among the
Company, any of its affiliates (as such term is defined in Rule 405) and any
unconsolidated entity, including, but not limited to, any structured finance,
special purpose or limited purpose entity that could reasonably be expected to
materially affect the Company’s liquidity or the availability of or requirements
for its capital resources required to be described in the Disclosure Package and
the Prospectus or a document incorporated by reference therein which have not
been described as required.  The Company does not, directly or indirectly, have
any outstanding personal loans or other credit extended to or for any of its
directors or executive officers.

 

(ss)                              Statistical or Market-Related Data. Any
statistical, industry-related or market-related data included or incorporated by
reference in the Registration Statement, the Prospectus or the Disclosure
Package, are based on or derived from sources that the Company reasonably and in
good faith believes to be reliable and accurate, and such data agree with the
sources from which they are derived.

 

(tt)                                Money Laundering Laws. The operations of the
Company and its Subsidiaries are and have been conducted at all times in
compliance in all material respects with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the USA PATRIOT Act, the money laundering statutes of all
jurisdictions, the rules and regulations thereunder and any related or similar
rules, regulations or guidelines, issued, administered or enforced by any
governmental agency (collectively, the “Money Laundering Laws”) and no action,
suit or proceeding by or before any court or governmental agency, authority or
body or any arbitrator involving the Company or any Subsidiary with respect to
the Money Laundering Laws is pending, or to the knowledge of the Company,
threatened against the Company or any Subsidiary.

 

18

--------------------------------------------------------------------------------


 

(uu)                          OFAC. Neither the Company nor any Subsidiary nor,
to the knowledge of the Company, any director, officer, agent, employee or
affiliate of the Company or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the offering, or lend, contribute or otherwise make
available such proceeds to any affiliate, joint venture partner or other person
or entity, which, to the Company’s knowledge, will use such proceeds for the
purpose of financing the activities of any person currently subject to any U.S.
sanctions administered by OFAC.

 

(vv)                          Margin Securities. None of the proceeds of the
sale of the Shares, the Warrants, the Warrant Shares, the Agent’s Warrant and
the Agent’s Warrant Shares will be used, directly or indirectly, for the purpose
of purchasing or carrying any margin security, for the purpose of reducing or
retiring any indebtedness which was originally incurred to purchase or carry any
margin security or for any other purpose which might cause any of the Shares,
the Warrants, the Warrant Shares, the Agent’s Warrant and the Agent’s Warrant
Shares to be considered a “purpose credit” within the meanings of Regulation T,
U or X of the Board of Governors of the Federal Reserve System.

 

(ww)                      FINRA Affiliations.  There are no affiliations or
associations between (i) any member of the FINRA and (ii) the Company, any
Subsidiary or any officers or directors of the Company or any Subsidiary, except
as set forth in the Registration Statement, the Disclosure Package and the
Prospectus.

 

(xx)                          Exchange Act Requirements.  The Company has filed
in a timely manner all reports required to be filed pursuant to Sections 13(a),
13(e), 14 and 15(d) of the Exchange Act during the preceding 12 months.

 

(yy)                          Criminal Proceedings. To the best of the Company’s
knowledge, information and belief, none of the current directors or officers of
the Company (or such shareholders’ respective principals) is or has ever been
subject to prior regulatory, criminal or bankruptcy proceedings in the U.S. or
elsewhere.

 

(zz)                            Non-public Information. The Company has not
provided and has not authorized any other person to act on its behalf to provide
any Investor or its respective agents or counsel with any information about the
Company that constitutes or might constitute material, non-public information
which is not otherwise disclosed in the Prospectus.

 

Any certificate signed by any officer of the Company or any Subsidiary and
delivered to the Placement Agent or to counsel for the Placement Agent in
connection with the offering of the Shares shall be deemed a representation and
warranty by the Company to the Placement Agent and the Investors as to the
matters covered thereby.

 

3.                                      Covenants.  The Company covenants and
agrees with the Placement Agent as follows:

 

(a)                                 Reporting Obligations; Exchange Act
Compliance.  The Company will:  (i) file each Preliminary Prospectus and the
Prospectus with the Commission within the time periods specified by
Rule 424(b) and Rules 430A, 430B or 430C under the Securities Act, as
applicable, (ii) file any Issuer Free Writing Prospectus to the extent required
by Rule 433 under the Securities Act, if applicable, (iii) file all reports and
any definitive proxy or information

 

19

--------------------------------------------------------------------------------


 

statements required to be filed by the Company with the Commission pursuant to
Section 13(a), 13(c), 14 or 15(d) of the Exchange Act subsequent to the date of
the Prospectus during the Prospectus Delivery Period, and (iv) furnish copies of
each Issuer Free Writing Prospectus, if any, (to the extent not previously
delivered) to the Placement Agent prior to 11:00 a.m. Eastern time, on the
second business day next succeeding the date of this Agreement in such
quantities as the Placement Agent shall reasonably request.

 

(b)                                 Continued Compliance with Securities Law.
If, at any time prior to the filing of the Prospectus pursuant to Rule 424(b),
any event occurs as a result of which the Disclosure Package as then amended or
supplemented would include an untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, the Company
will (i) promptly notify the Placement Agent so that any use of the Disclosure
Package may cease until it is amended or supplemented and (ii) amend or
supplement the Disclosure Package to correct such statements or omission.  If,
during the Prospectus Delivery Period, any event occurs as a result of which the
Prospectus as then amended or supplemented would include an untrue statement of
a material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, or if it is necessary at any time to amend the
Registration Statement or supplement the Prospectus to comply with the
Securities Act, the Company will (A) promptly notify the Placement Agent of such
event and (B) promptly prepare and file with the Commission and furnish, at its
own expense, to the Placement Agent and, to the extent applicable, the dealers
and any other dealers upon request of the Placement Agent, an amendment or
supplement which will correct such statement or omission or an amendment which
will effect such compliance.  The Company will deliver promptly to the Placement
Agent such number of the following documents as the Placement Agent shall
reasonably request:  (i) conformed copies of the Registration Statement as
originally filed with the Commission (in each case excluding exhibits),
(ii) each Preliminary Prospectus, (iii) any Issuer Free Writing Prospectus,
(iv) the Prospectus (the delivery of the documents referred to in clauses (i),
(ii),  (iii) and (iv) of this subsection (b) to be made not later than
10:00 a.m., New York time, on the business day following the execution and
delivery of this Agreement), (v) conformed copies of any amendment to the
Registration Statement (excluding exhibits), (vi) any amendment or supplement to
the Disclosure Package or the Prospectus (the delivery of the documents referred
to in clauses (v) and (vi) of this subsection (b) to be made not later than
10:00 a.m., New York City time, on the business day following the date of such
amendment or supplement), and (vii) any document incorporated by reference in
the Disclosure Package or the Prospectus (excluding exhibits thereto) (the
delivery of the documents referred to in clause (vi) of this subsection (b) to
be made not later than 10:00 a.m., New York City time, on the business day
following the date of such document).

 

(c)                                  Issuer Free Writing Prospectuses.  The
Company will (i) not make any offer relating to the Shares, the Warrants, the
Warrant Shares, the Agent’s Warrant and the Agent’s Warrant Shares that would
constitute an Issuer Free Writing Prospectus or that would otherwise constitute
a “free writing prospectus” (as defined in Rule 405 under the Securities Act)
required to be filed by the Company with the Commission under Rule 433 under the
Securities Act unless the Placement Agent approves its use in writing prior to
first use (each, a “Permitted Free Writing Prospectus”); provided that the prior
written consent of the Placement Agent shall be deemed to have been given in
respect of any electronic road show; (ii) treat each Permitted

 

20

--------------------------------------------------------------------------------


 

Free Writing Prospectus as an Issuer Free Writing Prospectus; (iii) comply with
the requirements of Rules 164 and 433 under the Securities Act applicable to any
Issuer Free Writing Prospectus, including the requirements relating to filing
timely with the Commission, legending and record keeping; and (iv) not take any
action that would result in the Placement Agent or the Company being required to
file with the Commission pursuant to Rule 433(d) under the Securities Act a free
writing prospectus prepared by or on behalf of the Placement Agent that the
Placement Agent otherwise would not have been required to file thereunder.  The
Company will satisfy the conditions in Rule 433 under the Securities Act to
avoid a requirement to file with the Commission any electronic road show.

 

(d)           Conflicting Issuer Free Writing Prospectus.  If at any time
following the issuance of an Issuer Free Writing Prospectus there occurred or
occurs an event or development as a result of which such Issuer Free Writing
Prospectus conflicted or would conflict with the information contained in the
Registration Statement, the Disclosure Package or the Prospectus or included or
would include an untrue statement of a material fact or omitted or would omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances prevailing at that subsequent time, not misleading,
the Company promptly will notify the Placement Agent and will promptly amend or
supplement, at its own expense, such Issuer Free Writing Prospectus to eliminate
or correct such conflict, untrue statement or omission.  The foregoing sentence
does not apply to statements in or omissions from any Issuer Free Writing
Prospectus in reliance upon, and in conformity with, written information
furnished to the Company by the Placement Agent specifically for inclusion
therein, which information the parties hereto agree is limited to the Placement
Agent’s Information.

 

(e)           Blue Sky Laws.  The Company will promptly take or cause to be
taken, from time to time, such actions as the Placement Agent may reasonably
request to qualify the Shares, the Warrants, the Warrant Shares, the Agent’s
Warrant and the Agent’s Warrant Shares for offering and sale under the state
securities, or blue sky, laws of such states or other jurisdictions as the
Placement Agent may reasonably request and to maintain such qualifications in
effect so long as the Placement Agent may request for the distribution of the
Shares, the Warrants, the Warrant Shares, the Agent’s Warrant and the Agent’s
Warrant Shares, provided that in no event shall the Company be obligated to
qualify as a foreign corporation in any jurisdiction in which it is not so
qualified or to file a general consent to service of process in any jurisdiction
or subject itself to taxation as doing business in any jurisdiction.  The
Company will advise the Placement Agent promptly of the suspension of the
qualification or registration of (or any exemption relating to) the Shares, the
Warrants, the Warrant Shares, the Agent’s Warrant and the Agent’s Warrant Shares
for offering, sale or trading in any jurisdiction or any initiation or threat of
any proceeding for any such purpose, and in the event of the issuance of any
order suspending such qualification, registration or exemption, the Company
shall use its best efforts to obtain the withdrawal thereof at the earliest
possible moment.

 

(f)            Earnings Statement.  As soon as practicable, the Company will
make generally available to holders of its securities and deliver to the
Placement Agent, an earnings statement of the Company (which need not be
audited) covering a period of at least 12 months beginning after the date of
this Agreement that will satisfy the provisions of Section 11(a) of the
Securities Act and the Rules and Regulations (including, at the option of the
Company, Rule 158).  For the purpose of the preceding sentence, “as soon as
practicable” means the 45th day after the end of the fourth fiscal quarter
following the fiscal quarter that includes the date of this Agreement, except
that if such fourth fiscal quarter is the last quarter of the Company’s fiscal
year, “as soon as practicable” means the 90th day after the end of such fourth
fiscal quarter.

 

21

--------------------------------------------------------------------------------


 

(g)           Use of Proceeds.  The Company will apply the net proceeds from the
sale of the Shares in the manner set forth in the Registration Statement, the
Disclosure Package and the Prospectus under the heading “Use of Proceeds.”

 

(h)           Public Communications.  Prior to 9:00 a.m. New York City time on
the business day immediately subsequent to the date hereof, the Company shall
issue a press release (the “Press Release”) reasonably acceptable to the
Placement Agent disclosing the execution of this Agreement, the Purchase
Agreement and the transactions contemplated hereby and thereby.  Prior to the
Closing Date, the Company covenants not to issue any press release (other than
the Press Release) or other communication directly or indirectly or hold any
press conference with respect to the Company, its condition, financial or
otherwise, or earnings, business affairs or business prospects (except for
routine oral marketing communications in the ordinary course of business and
consistent with the past practices of the Company and of which the Placement
Agent is notified), without the prior written consent of the Placement Agent,
unless in the judgment of the Company and its counsel, and after notification to
the Placement Agent, such press release or communication is required by law.

 

(i)            Stabilization.  The Company will not take directly or indirectly
any action designed, or that would reasonably be expected to cause or result in,
or that will constitute, stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the Shares,
the Warrants, the Warrant Shares, the Agent’s Warrant and the Agent’s Warrant
Shares.

 

(j)            Transfer Agent.  The Company shall engage and maintain, at its
expense, a transfer agent and, if necessary under the jurisdiction of
incorporation of the Company, a registrar for the Shares, the Warrant Shares,
and the Agent’s Warrant Shares.

 

(k)           Investment Company Act.  The Company shall not invest or otherwise
use the proceeds received by the Company from its sale of the Shares in such a
manner as would require the Company or any Subsidiary to register as an
investment company under the Investment Company Act.

 

(l)            Sarbanes-Oxley Act.  During the Prospectus Delivery Period, the
Company will comply with all effective applicable provisions of the Sarbanes
Oxley Act.

 

(m)          Periodic Reports.  During the Prospectus Delivery Period, the
Company will file with the Commission such periodic and special reports as
required by the Securities Act.

 

(n)           Lock-Up Period.  That the Company will not, for a period of 90
days from the date of this Agreement, (the “Lock-Up Period”) without the prior
written consent of the Placement Agent, directly or indirectly offer, sell,
assign, transfer, pledge, contract to sell, grant any option to purchase, make
any short sale or otherwise dispose of, any shares of Common Stock or any
securities convertible into or exercisable or exchangeable for Common Stock,
other

 

22

--------------------------------------------------------------------------------


 

than (i) the Company’s sale of the Shares, the Warrants, the Warrant Shares, the
Agent’s Warrant and the Agent’s Warrant Shares, (ii) the issuance of Common
Stock or options to acquire Common Stock pursuant to the Company’s employee
benefit plans, qualified stock option plans or other director or employee
compensation plans as such plans are in existence on the date hereof and
described in the Prospectus and consistent with past practice, (iii) the
issuance of Common Stock pursuant to the valid exercises of options, warrants or
rights outstanding on the date hereof, including the Agent’s Warrant, and
(iv) 500,000 warrants to purchase Common Stock which will be issued in
connection with the consummation of the Amended Revenue Agreement with DBD
Credit Funding, LLC.  The Company will cause each executive officer, director
and stockholder listed in Schedule II to furnish to the Placement Agent, prior
to the date of this Agreement, an agreement, substantially in the form of
Exhibit C hereto.  The Company also agrees that during the Lock-Up Period,
without prior written consent of the Placement Agent, the Company will not file
any registration statement, preliminary prospectus or prospectus, or any
amendment or supplement thereto (collectively, “Filings”), under the Securities
Act for any such transaction or which registers, or offers for sale, Common
Stock or any securities convertible into or exercisable or exchangeable for
Common Stock, except for (i) registration statements on Form S-8 relating to
employee benefit plans and (ii) any amendments or prospectuses or supplements
relating to previously filed registration statements (provided that no
additional shares of common stock are issued pursuant to such amendments,
prospectuses or supplements).

 

(o)           Agent’s Warrant.  On the Closing Date, the Company shall sell to
the Agent, for an aggregate purchase price of $50, the Agent’s Warrant,
substantially in the form of Exhibit A hereto.

 

4.             Costs and Expenses.  In addition to the Agency Fee, the Company,
whether or not the transactions contemplated hereunder are consummated or this
Agreement is terminated, will reimburse the Placement Agent for (a) all
reasonable fees and disbursements of counsel retained by the Placement Agent
with the Company’s consent, (b) all of the Placement Agent’s reasonable travel
and related expenses, and (c) any other reasonable out-of-pocket expenses
incurred by the Placement Agent in connection with the performance of their
services hereunder; provided that, in any event, reimbursement of expenses
pursuant to this Section 4 will not exceed $125,000 in the aggregate without the
Company’s approval.

 

5.             Conditions of Placement Agent’s Obligations.  The obligations of
the Placement Agent hereunder and the Investors under the Purchase Agreement are
subject to the following conditions:

 

(a)           Filings with the Commission.  Each Issuer Free Writing Prospectus,
if any, and the Prospectus shall have been filed with the Commission within the
applicable time period prescribed for such filing by, and in compliance with,
the Rules and Regulations and in accordance with Section 3(a) hereof.

 

(b)           No Stop Orders.  Prior to the Closing:  (i) no stop order
suspending the effectiveness of the Registration Statement or any part thereof,
preventing or suspending the use of the Prospectus or any Issuer Free Writing
Prospectus or any part thereof shall have been issued under the Securities Act
and no proceedings for that purpose or pursuant to Section 8A

 

23

--------------------------------------------------------------------------------


 

under the Securities Act shall have been initiated or threatened by the
Commission, (ii) no order suspending the qualification or registration of the
Shares or the Warrants under the securities or blue sky laws of any jurisdiction
shall be in effect, and (iii) all requests for additional information on the
part of the Commission (to be included or incorporated by reference in the
Registration Statement, the Disclosure Package, the Prospectus or any Issuer
Free Writing Prospectus or otherwise) shall have been complied with to the
reasonable satisfaction of the Placement Agent.  On or prior to the Closing
Date, the Registration Statement or any amendment thereof or supplement thereto
shall not contain an untrue statement of material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and neither the Disclosure Package, nor any Issuer Free
Writing Prospectus nor the Prospectus nor any amendment thereof or supplement
thereto shall contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances in which they were made, not misleading.

 

(c)           Action Preventing Issuance.  No action shall have been taken and
no law, statute, rule, regulation or order shall have been enacted, adopted or
issued by any governmental agency or body which would prevent the issuance or
sale of the Shares, the Warrants, the Warrant Shares, the Agent’s Warrant and
the Agent’s Warrant Shares or materially and adversely affect or potentially
materially and adversely affect the business or operations of the Company; and
no injunction, restraining order or order of any other nature by any federal or
state court of competent jurisdiction shall have been issued which would prevent
the issuance or sale of the Shares, the Warrants, the Warrant Shares, the
Agent’s Warrant and the Agent’s Warrant Shares or materially and adversely
affect or potentially materially and adversely affect the business or operations
of the Company.

 

(d)           Material Adverse Change.  Subsequent to the date of the latest
audited financial statements included or incorporated by reference in the
Disclosure Package, (i) the Company has not sustained any material loss or
interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, otherwise than as set forth in the
Disclosure Package, or (ii) there has not been any change in the capital stock
(other than a change in the number of outstanding shares of Common Stock due to
the issuance of shares upon the exercise of outstanding options or warrants or
the conversion of convertible indebtedness), or material change in the
short-term debt or long-term debt of the Company (other than upon conversion of
convertible indebtedness) or any material adverse change, in or affecting the
business, assets, general affairs, management, financial position, prospects,
stockholders’ equity or results of operations of the Company, otherwise than as
set forth in the Disclosure Package, the effect of which, in any such case
described in clause (i) or (ii) of this subsection (d), is, in the reasonable
judgment of the Placement Agent, so material and adverse as to make it
impracticable or inadvisable to proceed with the sale or delivery of the Shares
on the terms and in the manner contemplated in the Disclosure Package.

 

(e)           Representations and Warranties. Each of the representations and
warranties of the Company contained herein shall be true and correct in all
material respects when made and on and as of the Closing Date, as if made on
such date (except that those representations and warranties that address matters
only as of a particular date shall remain true

 

24

--------------------------------------------------------------------------------


 

and correct as of such date), and all covenants and agreements herein contained
to be performed on the part of the Company and all conditions herein contained
to be fulfilled or complied with by the Company at or prior to the Closing Date
shall have been duly performed, fulfilled or complied with.

 

(f)            Opinions of Counsel to the Company.  The Placement Agent shall
have received from Sichenzia Ross Ference Kesner LLP, counsel to the Company,
such opinion or opinions, addressed to the Placement Agent and the Investors and
dated the Closing Date, in form and substance reasonably satisfactory to the
Placement Agent and its counsel.  Sichenzia Ross Ference Kesner LLP shall also
have furnished to the Placement Agent a written statement (“Negative
Assurances”), addressed to the Placement Agent and dated the Closing Date, in
form and substance satisfactory to the Placement Agent and its counsel.

 

(g)           Opinion of Intellectual Property Counsel to the Company.  The
Placement Agent shall have received from Ascenda Law Group, PC, special
intellectual property counsel for the Company, such opinion or opinions, dated
the Closing Date, with respect to such matters as the Placement Agent may
reasonably require, and the Company shall have furnished to such counsel such
documents as it requests to enable it to pass upon such matters.

 

(h)           Opinion of Counsel to the Placement Agent.  The Placement Agent
shall have received from Faegre Baker Daniels LLP, counsel for the Placement
Agent, such opinion or opinions, dated the Closing Date, with respect to such
matters as the Placement Agent may reasonably require, and the Company shall
have furnished to such counsel such documents as it requests to enable it to
pass upon such matters.

 

(i)            Accountant’s Comfort Letters.  On the date hereof, the Placement
Agent shall have received a letter dated the date hereof (the “Comfort Letter”),
addressed to the Placement Agent and in form and substance reasonably
satisfactory to the Placement Agent and its counsel, from SingerLewak LLP,
(i) confirming that they are independent public accountants with respect to the
Company within the meaning of the Securities Act and the Rules and Regulations
and (ii) stating, as of the date hereof (or, with respect to matters involving
changes or developments since the respective dates as of which specified
financial information is given in the Disclosure Package, as of a date not more
than three days prior to the date hereof), the conclusions and findings of such
firm with respect to the financial information and other matters ordinarily
covered by accountants’ “comfort letters” to underwriters, delivered according
to Statement of Auditing Standards No. 72, Statement of Auditing Standard
No. 100 (or successor bulletins) and AU Section 634, in connection with
registered public offerings.

 

(j)            Bring-Down Letters.  On the Closing Date, the Placement Agent
shall have received from SingerLewak LLP a letter (the “Bring-Down Letter”),
dated the Closing Date, addressed to the Placement Agent and in form and
substance reasonably satisfactory to the Placement Agent and its counsel,
(i) confirming that they are independent public accountants with respect to the
Company within the meaning of the Securities Act and the Rules and Regulations,
and (ii) confirming in all material respects the conclusions and findings set
forth in the Comfort Letter.

 

25

--------------------------------------------------------------------------------


 

(k)           Officers’ Certificate.  The Placement Agent shall have received on
the Closing Date a certificate, addressed to the Placement Agent and dated the
Closing Date, of the Chief Executive Officer and the Chief Financial Officer of
the Company to the effect that:

 

(i)            each of the representations, warranties and agreements of the
Company contained in this Agreement were true and correct when originally made
and are true and correct in all material respects as of the Time of Sale and the
Closing Date as if made on each such date (except that those representations and
warranties that address matters only as of a particular date remain true and
correct as of each such date); and the Company has complied with all agreements
and satisfied all the conditions on its part required under this Agreement to be
performed or satisfied at or prior to the Closing Date;

 

(ii)           there has not been, subsequent to the date of the most recent
audited financial statements included or incorporated by reference in the
Disclosure Package, any material adverse change in the financial position or
results of operations of the Company, or any change or development that,
singularly or in the aggregate, would involve a material adverse change or a
prospective material adverse change, in or affecting the condition (financial or
otherwise), results of operations, business, assets or prospects of the Company
except as set forth in the Prospectus;

 

(iii)          no stop order suspending the effectiveness of the Registration
Statement or any part thereof or any amendment thereof or the qualification of
the Shares for offering or sale, nor suspending or preventing the use of the
Disclosure Package, the Prospectus or any Issuer Free Writing Prospectus shall
have been issued, and no proceedings for that purpose or pursuant to Section 8A
under the Securities Act shall be pending or to its knowledge, threatened by the
Commission or any state or regulatory body;

 

(iv)          the Registration Statement and each amendment thereto, at the Time
of Sale and as of the date of this Agreement and as of the Closing Date did not
include any untrue statement of a material fact and did not omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and the Disclosure Package, as of the Time of Sale and
as of the Closing Date, any Issuer Free Writing Prospectus as of its date and as
of the Closing Date, the Prospectus and each amendment or supplement thereto, as
of the respective date thereof and as of the Closing Date, did not include any
untrue statement of a material fact and did not omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances in which they were made, not misleading; and

 

(v)           no event has occurred as a result of which it is necessary to
amend or supplement the Registration Statement, the Prospectus or the Disclosure
Package in order to make the statements therein not untrue or misleading in any
material respect.

 

(l)            No FINRA Objection.  The Placement Agent shall not have received
any unresolved objection from the FINRA as to the fairness and reasonableness of
the amount of compensation allowable or payable to the Placement Agent in
connection with the issuance and sale of the Shares, the Warrants, the Warrant
Shares, the Agent’s Warrant and the Agent’s Warrant Shares.

 

26

--------------------------------------------------------------------------------


 

(m)          Purchase Agreement.  The Company shall have entered into the
Purchase Agreement with each of the Investors, and such agreement shall be in
full force and effect on the Closing Date.

 

(n)           Lock-Up Agreements.  The Placement Agent shall have received the
written agreements, substantially in the form of Exhibit C hereto, of all of the
executive officers, directors and stockholders of the Company set forth on
Schedule II.

 

(o)           Exchange Listing.  The Shares to be delivered on the Closing Date
have been approved for listing on the NASDAQ Stock Market, subject to official
notice of issuance.

 

(p)           Agent’s Warrant.  On the Closing Date, the Placement Agent shall
have received the Agent’s Warrant, substantially in the form of Exhibit A
hereto.

 

(q)           Additional Documents.  Prior to the Closing Date, the Company
shall have furnished to the Placement Agent such further information,
certificates or documents as the Placement Agent shall have reasonably
requested.

 

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Placement Agent.

 

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Placement
Agent by notice to the Company at any time prior to the Closing Date, which
termination shall be without liability on the part of any party to any other
party, except that Section 4, Section 6 and Section 8 hereof shall at all times
be effective and shall survive such termination.

 

6.             Indemnification and Contribution.

 

(a)           Indemnification of the Placement Agent.  The Company agrees to
indemnify, defend and hold harmless the Placement Agent, its affiliates and each
of its and their respective directors, officers, members, employees,
representatives and agents and its affiliates, and each of its and their
respective directors, officers, members, employees, representatives and agents
and each person who controls the Placement Agent within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, and the
successors and assigns of all of the foregoing persons, from and against any
losses, claims, damages, expenses or liabilities, joint or several, to which
such person may become subject, under the Securities Act, the Exchange Act, or
other federal or state statutory law or regulation, the common law or otherwise
(including in settlement of any litigation if such settlement is effected with
the written consent of the Company), insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon
(i) any untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement, any Preliminary Prospectus, the
Disclosure Package, the Prospectus, or any amendment or supplement thereto, any
Issuer Free Writing Prospectus or in any materials or information provided to
Investors by, or with the approval of, the Company in connection with the
marketing of the offering of the Common Stock (“Marketing Materials”), including
any roadshow or investor presentations made to Investors by

 

27

--------------------------------------------------------------------------------


 

the Company (whether in person or electronically) or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
and will reimburse the Placement Agent for any legal or other expenses
reasonably incurred by it in connection with investigating or defending against
such loss, claim, damage, liability, expense or action; or (ii) in whole or in
part upon any inaccuracy in the representations and warranties of the Company
contained herein; or (iii) in whole or in part upon any failure of the Company
to perform its obligations hereunder, under the Warrants, the Agent’s Warrant or
under law; provided, however, that the Company shall not be liable in any such
case to the extent that any such loss, claim, damage, expense, liability or
action arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission made in the Registration Statement,
any Preliminary Prospectus, the Disclosure Package, the Prospectus, or any such
amendment or supplement, any Issuer Free Writing Prospectus or in any Marketing
Materials, in reliance upon and in conformity with written information furnished
to the Company by the Placement Agent, specifically for use in the preparation
thereof, which information the parties hereto agree is limited to the Placement
Agent’s Information.

 

(b)           Indemnification of the Company.  The Placement Agent agrees to
indemnify, defend and hold harmless the Company, its affiliates and each of its
and their respective directors, officers, members, employees, representatives
and agents and its affiliates, and each of its and their respective directors,
officers, members, employees, representatives and agents and each person who
controls the Company within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, and the successors and assigns of all of the
foregoing persons against any losses, claims, damages, expenses or liabilities
to which the Company may become subject, under the Securities Act, the Exchange
Act, or other federal or state statutory law or regulation, the common law or
otherwise (including in settlement of any litigation, if such settlement is
effected with the written consent of the Placement Agent), insofar as such
losses, claims, damages, expenses or liabilities (or actions in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of a material fact contained in the Registration Statement, any Preliminary
Prospectus, the Disclosure Package, the Prospectus, or any amendment or
supplement thereto or any Issuer Free Writing Prospectus, or arise out of or are
based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in the Registration Statement, any Preliminary Prospectus, the Disclosure
Package, the Prospectus, or any such amendment or supplement thereto, or any
Issuer Free Writing Prospectus in reliance upon and in conformity with written
information furnished to the Company by the Placement Agent, specifically for
use in the preparation thereof, which information the parties hereto agree is
limited to the Placement Agent’s Information, and will reimburse the Company for
any legal or other expenses reasonably incurred by the Company in connection
with investigating or defending against any such loss, claim, damage, liability
or action.  Notwithstanding the provisions of this Section 6(b), in no event
shall any indemnity by the Placement Agent under this Section 6(b) exceed the
total compensation received by the Placement Agent in accordance with
Section 1(b) hereof.

 

28

--------------------------------------------------------------------------------


 

(c)           Notice and Procedures.  If any action, suit or proceeding (each, a
“Proceeding”) is brought against a person (an “Indemnified Party”) in respect of
which indemnity may be sought against the Company or the Placement Agent (as
applicable, the “Indemnifying Party”) pursuant to subsections (a) or (b) above,
respectively, of this Section 6, such Indemnified Party shall promptly notify
such Indemnifying Party in writing of the institution of such Proceeding and
such Indemnifying Party shall assume the defense of such Proceeding, including
the employment of counsel reasonably satisfactory to such Indemnified Party and
payment of all fees and expenses; provided, however, that the omission to so
notify such Indemnifying Party shall not relieve such Indemnifying Party from
any liability which such Indemnifying Party may have to any Indemnified Party or
otherwise, except to the extent the Indemnifying Party has been materially
prejudiced by such failure; and provided, further, that the failure to notify
the Indemnifying Party shall not relieve it from any liability that it may have
to an Indemnified Party otherwise than under subsection (a) or (b) above.  The
Indemnified Party or parties shall have the right to employ its or their own
counsel in any such case, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Party or parties unless (i) the employment of
such counsel shall have been authorized in writing by the Indemnifying Party in
connection with the defense of such Proceeding, (ii) the Indemnifying Party
shall not have, within a reasonable period of time in light of the
circumstances, employed counsel to defend such Proceeding or (iii) such
Indemnified Party or parties shall have reasonably concluded upon written advice
of counsel that there may be one or more legal defenses available to it or them
which are different from, additional to or in conflict with those available to
such Indemnifying Party (in which case such Indemnifying Party shall not have
the right to direct that portion of the defense of such Proceeding on behalf of
the Indemnified Party or parties, but such Indemnifying Party or parties may
employ counsel and participate in the defense thereof but the fees and expenses
of such counsel shall be at the expense of the Indemnifying Party), in any of
which events such reasonable fees and expenses shall be borne by such
Indemnifying Party and paid as incurred (it being understood, however, that such
Indemnifying Party shall not be liable for the expenses of more than one
separate counsel (in addition to any local counsel) in any one Proceeding or
series of related Proceedings in the same jurisdiction representing the
Indemnified Parties who are parties to such Proceeding).  An Indemnifying Party
shall not be liable for any settlement of any Proceeding effected without its
written consent but, if settled with its written consent, such Indemnifying
Party agrees to indemnify and hold harmless the Indemnified Party or parties
from and against any loss or liability by reason of such settlement. 
Notwithstanding the foregoing sentence, if at any time an Indemnified Party
shall have requested an Indemnifying Party to reimburse the Indemnified Party
for fees and expenses of counsel as contemplated by the second sentence of this
Section 6(c), then the Indemnifying Party agrees that it shall be liable for any
settlement of any Proceeding effected without its written consent if (i) such
settlement is entered into more than 60 days after receipt by such Indemnifying
Party of the aforesaid request, (ii) such Indemnifying Party shall not have
fully reimbursed the Indemnified Party in accordance with such request prior to
the date of such settlement and (iii) such Indemnified Party shall have given
the Indemnifying Party at least 30 days’ prior notice of its intention to
settle. No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement, compromise or consent to the entry of
judgment in any pending or threatened Proceeding in respect of which any
Indemnified Party is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding and does not include an admission
of fault or culpability or a failure to act by or on behalf of such Indemnified
Party.

 

29

--------------------------------------------------------------------------------


 

(d)           Contribution.  If the indemnification provided for in this
Section 6 is unavailable to an Indemnified Party under subsections (a) or (b) of
this Section 6 or insufficient to hold an Indemnified Party harmless in respect
of any losses, claims, damages, liabilities or expenses referred to therein,
then each applicable Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of the losses, claims, damages, liabilities or
expenses referred to in subsections (a) or (b) above, (i) in such proportion as
is appropriate to reflect the relative benefits received by the Indemnifying
Party or parties on the one hand and the Indemnified Party or parties on the
other hand from the offering of the Shares and the Warrants or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Indemnifying
Party or parties on the one hand and the Indemnified Party or parties on the
other hand in connection with the statements or omissions that resulted in such
losses, claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations.  The relative benefits received by the Company on the
one hand and the Placement Agent on the other hand shall be deemed to be in the
same respective proportions as the total net proceeds from the offering of the
Shares and the Warrants (before deducting expenses) received by the Company bear
to the Agency Fee received by the Placement Agent.  The relative fault of the
Company on the one hand and the Placement Agent on the other hand shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company, on the one hand,
or by the Placement Agent, on the other hand, and the parties’ relevant intent,
knowledge, access to information and opportunity to correct or prevent such
untrue statement, omission, act or failure to act; provided that the parties
hereto agree that the written information furnished to the Company by the
Placement Agent for use in the Registration Statement or the Prospectus, or in
any amendment or supplement thereto, consists solely of the Placement Agent’s
Information relating to the Placement Agent.

 

(e)           Allocation.  The Company and the Placement Agent agree that it
would not be just and equitable if contribution pursuant to subsection (d) above
were to be determined by pro rata allocation or by any other method of
allocation which does not take into account the equitable considerations
referred to in the first sentence of subsection (d) above.  Notwithstanding the
provisions of this Section 6(e), the Placement Agent shall not be required to
contribute any amount in excess of the total Agency Fee received by the
Placement Agent in accordance with Section 1(b) less the amount of any damages
which the Placement Agent has otherwise paid or become liable to pay by reason
of any untrue or alleged untrue statement, omission or alleged omission, act or
alleged act or failure to act or alleged failure to act.  No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.  The remedies provided for in this
Section 6 are not exclusive and shall not limit any rights or remedies which may
otherwise be available to any Indemnified Party at law or in equity.

 

(f)            Representations and Agreements to Survive Delivery.  The
obligations of the Company and the Placement Agent under this Section 6 shall be
in addition to any liability which the Company and the Placement Agent may
otherwise have.  The indemnity and contribution agreements contained in this
Section 6 and the covenants, agreements, warranties

 

30

--------------------------------------------------------------------------------


 

and representations of the Company contained in this Agreement shall remain
operative and in full force and effect regardless of (i) any termination of this
Agreement, (ii) any investigation made by or on behalf of the Placement Agent,
any person who controls the Placement Agent within the meaning of either
Section 15 of the Securities Act or Section 20 of the Exchange Act or any
affiliate of the Placement Agent, or by or on behalf of the Company, its
directors or officers or any person who controls the Company within the meaning
of either Section 15 of the Securities Act or Section 20 of the Exchange Act,
and (iii) the issuance and delivery of the Shares and the Warrants.  The Company
and the Placement Agent agree promptly to notify each other of the commencement
of any Proceeding against it and, in the case of the Company, against any of the
Company’s officers or directors in connection with the issuance and sale of the
Shares and the Warrants, or in connection with the Registration Statement, the
Disclosure Package or the Prospectus.

 

7.             Information Furnished by Placement Agent.  The Company
acknowledges that the statements set forth under the heading “Plan of
Distribution” in the Statutory Prospectus and the Prospectus (the “Placement
Agent’s Information”) constitute the only information relating to the Placement
Agent furnished in writing to the Company by the Placement Agent as such
information is referred to in Sections 2 and 6 hereof.

 

8.             Termination.  The Placement Agent shall have the right to
terminate this Agreement by giving notice as hereinafter specified at any time
at or prior to the Closing Date, without liability on the part of the Placement
Agent to the Company, if (i) prior to delivery and payment for the Shares and
the Warrants (A) trading in securities generally shall have been suspended on or
by the New York Stock Exchange, the NYSE MKT, the NASDAQ Global Market, the
NASDAQ Capital Market or in the over-the-counter markets, (B) trading in the
Common Stock of the Company shall have been suspended on any exchange or in the
over-the-counter market or by the Commission, or (C) a general moratorium on
commercial banking activities shall have been declared by federal or New York
state authorities or a material disruption shall have occurred in commercial
banking or securities settlement or clearance services in the United States,
(D) there shall have occurred any outbreak or material escalation of hostilities
or acts of terrorism involving the United States or there shall have been a
declaration by the United States of a national emergency or war, or (E) there
shall have occurred any other calamity or crisis or any material change in
general economic, political or financial conditions in the United States or
elsewhere, if the effect of any such event specified in clause (D) or (E), in
the reasonable judgment of the Placement Agent, is material and adverse and
makes it impractical or inadvisable to proceed with the completion of the sale
of and payment for the Shares and the Warrants on the Closing Date on the terms
and in the manner contemplated by this Agreement, the Disclosure Package and the
Prospectus, (ii) since the time of execution of this Agreement or the earlier
respective dates as of which information is given in the Disclosure Package or
incorporated by reference therein, there has been any Material Adverse Effect,
(iii) the Company shall have failed, refused or been unable to comply with the
material terms or perform any material agreement or obligation of this Agreement
or the Purchase Agreement, other than by reason of a default by the Placement
Agent, or (iv) any condition of the Placement Agent’s obligations hereunder is
not fulfilled.  This Agreement may be terminated by any party if the Closing
does not occur on or before January 1, 2017.  Any such termination shall be
without liability of any party to any other party except that the provisions of
Section 4, Section 6, and Section 12 hereof shall at all times be effective
notwithstanding such termination.

 

31

--------------------------------------------------------------------------------


 

9.             Notices.  All statements, requests, notices and agreements
hereunder shall be in writing or by facsimile, and:

 

(a)           if to the Placement Agent, shall be delivered or sent by mail or
facsimile transmission as follows:

 

Northland Securities, Inc.

45 South Seventh Street, Suite 2000

Minneapolis, Minnesota 55402

Attention: Investment Banking

Facsimile No.: (612) 573-6642

 

with a copy (which shall not constitute notice) to:

 

Faegre Baker Daniels LLP

2200 Wells Fargo Center

90 South Seventh Street

Minneapolis, Minnesota 55402

Attention:  Jonathan R. Zimmerman

Facsimile No.:  (612) 766-1600

 

(b)           if to the Company shall be delivered or sent by mail or facsimile
transmission to:

 

Marathon Patent Group, Inc.

11100 Santa Monica Boulevard, Suite 380
Los Angeles, California 90025

Attention:  Chief Financial Officer

Facsimile No.:  (703) 224-8801

 

with a copy (which shall not constitute notice) to:

 

Sichenzia Ross Ference Kesner LLP

61 Broadway, 32nd Floor

New York, New York 10006

Attention:  Harvey Kesner

Facsimile No.: (212) 930-9725

 

Any such statements, requests, notices or agreements shall be effective only
upon receipt. Any party to this Agreement may change such address for notices by
sending to the parties to this Agreement written notice of a new address for
such purpose.

 

32

--------------------------------------------------------------------------------


 

10.          Persons Entitled to Benefit of Agreement.  This Agreement shall
inure to the benefit of and shall be binding upon the Placement Agent, the
Company, and their respective successors and assigns.  Nothing expressed or
mentioned in this Agreement is intended or shall be construed to give any person
other than the persons mentioned in the preceding sentence any legal or
equitable right, remedy or claim under or in respect of this Agreement, or any
provisions herein contained, this Agreement and all conditions and provisions
hereof being intended to be and being for the sole and exclusive benefit of such
persons and for the benefit of no other person, except that (i) the
representations, warranties, covenants, agreements and indemnities of the
Company contained in this Agreement shall also be for the benefit of the
controlling persons, officers and directors referred to in Section 6(a) hereof
and the indemnities of the Placement Agent shall also be for the benefit of the
controlling persons, officers and directors referred to in Section 6(b) hereof;
and (ii) the Investors are relying on the representations, warranties, covenants
and agreements made by the Company under, and are intended third party
beneficiaries of, this Agreement. The term “successors and assigns” as herein
used shall not include any purchaser of the Shares or the Warrants by reason
merely of such purchase.

 

11.          Governing Law; Submission to Jurisdiction.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York, without giving effect to the conflicts of laws provisions thereof. Except
as set forth below, no Proceeding may be commenced, prosecuted or continued in
any court other than the courts of State of New York located in the City and
County of New York or the United States District Court for the Southern District
of New York, which courts shall have jurisdiction over the adjudication of such
matters, and the parties hereby consent to the jurisdiction of such courts and
personal service with respect thereto.  The Company hereby consents to personal
jurisdiction, service and venue in any court in which any Proceeding arising out
of or in any way relating to this Agreement is brought by any third party
against the Placement Agent.  All parties hereby waive all right to trial by
jury in any Proceeding (whether based upon contract, tort or otherwise) in any
way arising out of or relating to this Agreement.  All parties agree that a
final judgment in any such Proceeding brought in any such court shall be
conclusive and binding upon each party and may be enforced in any other courts
in the jurisdiction of which a party is or may be subject, by suit upon such
judgment.

 

12.          No Fiduciary Relationship. The Company hereby acknowledges and
agrees that:

 

(a)           No Other Relationship.  The Placement Agent has been retained
solely to act as the exclusive placement agent in connection with the offering
of the Company’s securities.  The Company further acknowledges that the
Placement Agent is acting pursuant to a contractual relationship created solely
by this Agreement entered into on an arm’s-length basis and in no event do the
parties intend that the Placement Agent act or be responsible as a fiduciary to
the Company, its management, stockholders, creditors or any other person in
connection with any activity that the Placement Agent may undertake or has
undertaken in furtherance of the offering of the Company’s securities, either
before or after the date hereof, irrespective of whether the Placement Agent has
advised or is advising the Company on other matters.  The Placement Agent hereby
expressly disclaims any fiduciary or similar obligations to the Company, either
in connection with the transactions contemplated by this Agreement or any
matters leading up to such transactions, and the Company hereby confirms its
understanding and agreement to that effect.

 

(b)           Arm’s-Length Negotiations.  The price of the Shares set forth in
this Agreement was established by the Company following discussions and
arm’s-length negotiations with the Investors and the Placement Agent, and the
Company is capable of evaluating and understanding, and understands and accepts,
the terms, risks and conditions of the transactions contemplated by this
Agreement.

 

33

--------------------------------------------------------------------------------


 

(c)           Absence of Obligation to Disclose.  The Company has been advised
that the Placement Agent and its affiliates are engaged in a broad range of
transactions which may involve interests that differ from those of the Company
and that the Placement Agent does not have any obligation to disclose such
interests or transactions to the Company by virtue of any fiduciary, advisory or
agency relationship.

 

(d)           Waiver.  The Company hereby waives and releases, to the fullest
extent permitted by law, any claims that the Company may have against the
Placement Agent with respect to any breach or alleged breach of any fiduciary or
similar duty to the Company in connection with the transactions contemplated by
this Agreement or any matters leading up to such transactions and agrees that
the Placement Agent shall have no liability (whether direct or indirect) to the
Company in respect of such a fiduciary duty claim to any person asserting a
fiduciary duty claim on behalf of the Company, including stockholders, employees
or creditors of the Company.

 

13.          Headings.  The Section headings in this Agreement have been
inserted as a matter of convenience of reference and are not a part of this
Agreement.

 

14.          Amendments and Waivers.  No supplement, modification or waiver of
this Agreement shall be binding unless executed in writing by the party to be
bound thereby. The failure of a party to exercise any right or remedy shall not
be deemed or constitute a waiver of such right or remedy in the future.  No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provision hereof (regardless of whether
similar), nor shall any such waiver constitute a continuing waiver unless
otherwise expressly provided.

 

15.          Counterparts.  This Agreement may be executed in one or more
counterparts and, if executed in more than one counterpart, the executed
counterparts shall each be deemed to be an original and all such counterparts
shall together constitute one and the same instrument.  Delivery of an executed
counterpart by facsimile or portable document format (.pdf) shall be effective
as delivery of a manually executed counterpart thereof.

 

16.          Research Analyst Independence.  The Company acknowledges that the
Placement Agent’s research analysts and research departments are required to be
independent from its investment banking division and are subject to certain
regulations and internal policies, and that the Placement Agent’s research
analysts may hold views and make statements or investment recommendations and/or
publish research reports with respect to the Company and/or the offering that
differ from the views of their investment banking division.  The Company hereby
waives and releases, to the fullest extent permitted by law, any claims that the
Company may have against the Placement Agent with respect to any conflict of
interest that may arise from the fact that the views expressed by its
independent research analysts and research department may be different from or
inconsistent with the views or advice communicated to the Company by the
Placement Agent’s investment banking division.  The Company acknowledges that
the Placement Agent is a full service securities firm and as such from time to
time, subject to applicable securities laws, rules and regulations, may effect
transactions for its own account or the account of its customers and hold long
or short positions in debt or equity securities of the Company; provided,
however, that nothing in this Section 16 shall relieve the Placement Agent of
any responsibility or liability it may otherwise bear in connection with
activities in violation of applicable securities laws, rules or regulations.

 

34

--------------------------------------------------------------------------------


 

17.          Entire Agreement.  This Agreement constitutes the entire agreement
of the parties to this Agreement with respect to the Company’s offering,
issuance and sale of the Shares, the Warrants, the Warrant Shares, the Agent’s
Warrant and the Agent’s Warrant Shares, and supersedes all prior written or oral
and all contemporaneous oral agreements, understandings and negotiations with
respect to the subject matter hereof.

 

18.          Partial Unenforceability.  The invalidity or unenforceability of
any section, paragraph, clause or provision of this Agreement shall not affect
the validity or enforceability of any other section, paragraph, clause or
provision hereof.  If any section, paragraph, clause or provision of this
Agreement is for any reason determined to be invalid or unenforceable, there
shall be deemed to be made such minor changes (and only such minor changes) as
are necessary to make it valid and enforceable.

 

19.          Effectiveness.  This Agreement shall become effective upon the
execution and delivery hereof by the parties hereto.

 

[Signature page follows.]

 

35

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding of the agreement
between the Company and the Placement Agent, kindly indicate your acceptance in
the space provided for that purpose below.

 

 

Very truly yours,

 

 

 

MARATHON PATENT GROUP, INC.

 

 

 

 

By:

/s/ Francis Knuettel II

 

 

Name: Francis Knuettel II

 

 

Title: Chief Financial Officer

 

 

 

Accepted as of

 

 

the date first above written:

 

 

 

 

 

NORTHLAND SECURITIES, INC.

 

 

 

 

 

By:

/s/ Jeff Peterson

 

 

Name: Jeff Peterson

 

 

Title: Head of Investment Banking

 

 

SIGNATURE PAGE TO

PLACEMENT AGENCY AGREEMENT

 

--------------------------------------------------------------------------------


 

Schedules and Exhibits

 

Schedule I:

 

Issuer Free Writing Prospectus

 

 

 

Schedule II:

 

List of Directors, Officers and Stockholders for Lock-Up Agreement

 

 

 

Schedule III:

 

Subsidiaries

 

 

 

Exhibit A:

 

Form of Agent’s Warrant

 

 

 

Exhibit B:

 

Pricing Information

 

 

 

Exhibit C:

 

Form of Lock-Up Agreement

 

--------------------------------------------------------------------------------


 

Schedule I

 

Issuer Free Writing Prospectus

 

None.

 

--------------------------------------------------------------------------------


 

Schedule II

 

List of Directors, Officers and Stockholders for Lock-Up Agreement

 

·                  Doug Croxall

·                  Francis Knuettel II

·                  James Crawford

·                  Richard Chernicoff

·                  Christopher Robichaud

·                  Edward Kovalick

·                  Richard Tyler

·                  Erich Spangenberg

 

--------------------------------------------------------------------------------


 

Schedule III

 

Subsidiaries

 

Subsidiary

 

State / Country of Organization

Motheye Technologies, LLC

 

Texas

 

 

 

Sampo IP, LLC*

 

Virginia

 

 

 

Relay IP, INC.

 

Delaware

 

 

 

Cyberfone Systems, LLC

 

Texas

 

 

 

Vantage Point Technology, Inc.*

 

Texas

 

 

 

CRFD Research, Inc.

 

Delaware

 

 

 

E2E Processing, Inc.

 

Texas

 

 

 

Loopback Technologies, Inc.

 

Delaware

 

 

 

Loopback Technologies II, Inc.

 

California

 

 

 

Signal IP, Inc.

 

California

 

 

 

Hybrid Sequence IP, Inc.

 

Delaware

 

 

 

Sychronicity IP LLC

 

Texas

 

 

 

Soems Acquisition Corp.

 

Delaware

 

 

 

IP Liquidity Ventures Acquisition LLC

 

Delaware

 

 

 

IP Liquidity Ventures, LLC

 

Delaware

 

 

 

Sarif Biomedical Acquisition LLC

 

Delaware

 

 

 

Sarif Biomedical LLC

 

Delaware

 

 

 

Selene Communication Technologies Acquisition LLC

 

Delaware

 

 

 

Selene Communication Technologies, LLC

 

Delaware

 

 

 

DA Acquisition LLC

 

Texas

 

 

 

Dynamic Advances, LLC

 

Texas

 

 

 

Clouding Corp.

 

Delaware

 

 

 

Traverse Technologies Corp.

 

Texas

 

--------------------------------------------------------------------------------


 

TLI Acquisition Corp.

 

Virginia

 

 

 

TLI Communications LLC

 

Delaware

 

 

 

Medtech Group Acquisition Corp.

 

Texas

 

 

 

Orthophoenix, LLC

 

Delaware

 

 

 

TLIF, LLC

 

Texas

 

 

 

3D Nanocolor Corp.

 

Delaware

 

 

 

Bismark IP Inc.

 

Delaware

 

 

 

Munitech IP SARL

 

Luxembourg

 

 

 

Vermilion Participations (to be renamed Marathon Advisors SA following the date
hereof)

 

Luxembourg

 

 

 

Marathon Ventures SARL

 

Luxembourg

 

 

 

Nyanza Properties (to be renamed PG Technologies SARL following the date hereof)

 

Luxembourg

 

 

 

Marathon IP GmbH

 

Germany

 

 

 

MedTech Development Deutschland GmbH

 

Germany

 

 

 

Synchronicity IP GmbH

 

Germany

 

 

 

TLI Communications GmbH

 

Germany

 

 

 

Magnus IP GmbH

 

Germany

 

--------------------------------------------------------------------------------

* Such Subsidiary is not in good standing under the laws of its respective
jurisdiction of organization as of the date hereof.

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of Agent’s Warrant

 

Attached.

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Pricing Information

 

Number of Shares of Common Stock: 3,481,997

 

Price per Share: $1.50

 

--------------------------------------------------------------------------------


 

Exhibit C

 

Form of Lock Up Agreement

 

Attached.

 

--------------------------------------------------------------------------------